Exhibit 10.4
 
Third Amended and Restated Credit Agreement
Dated as of April 7, 2010
among
Penford Corporation
The Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto,
Bank of Montreal,
as Administrative Agent
and
Bank of America National Association,
as Syndication Agent
 
BMO Capital Markets
as Sole Lead Arranger and Sole Book Runner

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
Section 1.
  The Credit Facilities     1  
 
           
Section 1.1.
  Revolving Credit Commitments     1  
Section 1.2.
  Letters of Credit     2  
Section 1.3.
  Applicable Interest Rates     5  
Section 1.4.
  Minimum Borrowing Amounts; Maximum Eurodollar Loans     6  
Section 1.5.
  Manner of Borrowing Loans and Designating Applicable Interest Rates     6  
Section 1.6.
  Interest Periods     8  
Section 1.7.
  Maturity of Loans     9  
Section 1.8.
  Prepayments     9  
Section 1.9.
  Default Rate     10  
Section 1.10.
  The Notes     10  
Section 1.11.
  Funding Indemnity     11  
Section 1.12.
  Commitment Terminations     11  
Section 1.13.
  Substitution of Lenders     12  
Section 1.14.
  Swing Loans     12  
Section 1.15.
  Defaulting Lenders     14  
 
           
Section 2.
  Fees     15  
 
           
Section 2.1.
  Fees     15  
 
           
Section 3.
  Place and Application of Payments     16  
 
           
Section 3.1.
  Place and Application of Payments     16  
Section 3.2.
  Account Debit     17  
 
           
Section 4.
  Guaranties and Collateral     17  
 
           
Section 4.1.
  Guaranties     17  
Section 4.2.
  Collateral     18  
Section 4.3.
  Liens on Real Property     18  
Section 4.4.
  Further Assurances     19  
Section 4.5.
  Operating Accounts     19  
 
           
Section 5.
  Definitions; Interpretation     19  
 
           
Section 5.1.
  Definitions     19  
Section 5.2.
  Interpretation     37  
Section 5.3.
  Change in Accounting Principles     37  
 
           
Section 6.
  Representations and Warranties     37  
 
           
Section 6.1.
  Organization and Qualification     37  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 6.2.
  Subsidiaries     37  
Section 6.3.
  Authority and Validity of Obligations     38  
Section 6.4.
  Use of Proceeds; Margin Stock     39  
Section 6.5.
  Financial Reports     39  
Section 6.6.
  No Material Adverse Change     39  
Section 6.7.
  Full Disclosure     39  
Section 6.8.
  Trademarks, Franchises, and Licenses     40  
Section 6.9.
  Governmental Authority and Licensing     40  
Section 6.10.
  Good Title     40  
Section 6.11.
  Litigation and Other Controversies     40  
Section 6.12.
  Taxes     40  
Section 6.13.
  Approvals     41  
Section 6.14.
  Affiliate Transactions     41  
Section 6.15.
  Investment Company     41  
Section 6.16.
  ERISA     41  
Section 6.17.
  Compliance with Laws     41  
Section 6.18.
  Other Agreements     43  
Section 6.19.
  Solvency     43  
Section 6.20.
  No Default     43  
Section 6.21.
  OFAC     43  
 
           
Section 7.
  Conditions Precedent     43  
 
           
Section 7.1.
  All Credit Events     43  
Section 7.2.
  Initial Credit Event     44  
 
           
Section 8.
  Covenants     47  
 
           
Section 8.1.
  Maintenance of Business     47  
Section 8.2.
  Maintenance of Properties     47  
Section 8.3.
  Taxes and Assessments     47  
Section 8.4.
  Insurance     47  
Section 8.5.
  Financial Reports     48  
Section 8.6.
  Inspection     50  
Section 8.7.
  Borrowings and Guaranties     50  
Section 8.8.
  Liens     51  
Section 8.9.
  Investments, Acquisitions, Loans and Advances     52  
Section 8.10.
  Mergers, Consolidations and Sales     53  
Section 8.11.
  Maintenance of Subsidiaries     54  
Section 8.12.
  Dividends and Certain Other Restricted Payments     54  
Section 8.13.
  ERISA     55  
Section 8.14.
  Compliance with Laws     55  
Section 8.15.
  Burdensome Contracts With Affiliates     57  
Section 8.16.
  No Changes in Fiscal Year     57  
Section 8.17.
  Formation of Subsidiaries     57  
Section 8.18.
  Change in the Nature of Business     58  
Section 8.19.
  Use of Proceeds     58  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
Section 8.20.
  No Restrictions     58  
Section 8.21.
  Subordinated Debt     58  
Section 8.22.
  Financial Covenants     58  
Section 8.23.
  Post-Closing Items     59  
Section 8.24.
  Compliance with OFAC Sanctions Programs     59  
 
           
Section 9.
  Events of Default and Remedies     60  
 
           
Section 9.1.
  Events of Default     60  
Section 9.2.
  Non-Bankruptcy Defaults     62  
Section 9.3.
  Bankruptcy Defaults     62  
Section 9.4.
  Collateral for Undrawn Letters of Credit     63  
Section 9.5.
  Notice of Default     63  
Section 9.6.
  Expenses     63  
Section 9.7.
  Right to Cure     64  
 
           
Section 10.
  Change in Circumstances     65  
 
           
Section 10.1.
  Change of Law     65  
Section 10.2.
  Unavailability of Deposits or Inability to Ascertain, or        
 
  Inadequacy of, LIBOR     65  
Section 10.3.
  Increased Cost and Reduced Return     65  
Section 10.4.
  Lending Offices     67  
Section 10.5.
  Discretion of Lender as to Manner of Funding     67  
 
           
Section 11.
  The Administrative Agent     67  
 
           
Section 11.1.
  Appointment and Authorization of Administrative Agent     67  
Section 11.2.
  Administrative Agent and its Affiliates     68  
Section 11.3.
  Action by Administrative Agent     68  
Section 11.4.
  Consultation with Experts     68  
Section 11.5.
  Liability of Administrative Agent; Credit Decision     69  
Section 11.6.
  Indemnity     69  
Section 11.7.
  Resignation of Administrative Agent and Successor Administrative Agent     70
 
Section 11.8.
  L/C Issuer     70  
Section 11.9.
  Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements     70  
Section 11.10.
  Designation of Additional Agents     71  
Section 11.11.
  Authorization to Release or Subordinate or Limit Liens     71  
Section 11.12.
  Authorization to Enter into, and Enforcement of, the Collateral Documents    
71  
 
           
Section 12.
  The Guarantees     72  
 
           
Section 12.1.
  The Guarantees     72  
Section 12.2.
  Guarantee Unconditional     72  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
Section 12.3.
  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances  
  73  
Section 12.4.
  Subrogation     74  
Section 12.5.
  Waivers     74  
Section 12.6.
  Limit on Recovery     74  
Section 12.7.
  Stay of Acceleration     74  
Section 12.8.
  Benefit to Guarantors     75  
Section 12.9.
  Guarantor Covenants     75  
 
           
Section 13.
  Miscellaneous     75  
 
           
Section 13.1.
  Withholding Taxes     75  
Section 13.2.
  No Waiver, Cumulative Remedies     76  
Section 13.3.
  Non-Business Days     76  
Section 13.4.
  Documentary Taxes     76  
Section 13.5.
  Survival of Representations     77  
Section 13.6.
  Survival of Indemnities     77  
Section 13.7.
  Sharing of Set-Off     77  
Section 13.8.
  Notices     77  
Section 13.9.
  Counterparts     78  
Section 13.10.
  Successors and Assigns     78  
Section 13.11.
  Participants     78  
Section 13.12.
  Assignments     79  
Section 13.13.
  Amendments     81  
Section 13.14.
  Headings     81  
Section 13.15.
  Costs and Expenses; Indemnification     81  
Section 13.16.
  Set-off     82  
Section 13.17.
  Entire Agreement     83  
Section 13.18.
  Governing Law     83  
Section 13.19.
  Severability of Provisions     83  
Section 13.20.
  Excess Interest     83  
Section 13.21.
  Construction     84  
Section 13.22.
  Lender’s Obligations Several     84  
Section 13.23.
  Submission to Jurisdiction; Waiver of Jury Trial     84  
Section 13.24.
  USA Patriot Act     84  
Section 13.25.
  Amendment and Restatement     85  

-iv-



--------------------------------------------------------------------------------



 



             
Exhibit A
  — Notice of Payment Request        
Exhibit B
  — Notice of Borrowing        
Exhibit C
  — Notice of Continuation/Conversion        
Exhibit D-1
  — Revolving Note        
Exhibit D-2
  — Swing Note        
Exhibit E
  — Compliance Certificate        
Exhibit F
  — Additional Guarantor Supplement        
Exhibit G
  — Assignment and Acceptance        
Exhibit H
  — Opinion of Counsel        
Exhibit I
  — Commitment Amount Increase Request        
Schedule 1
  — Commitments        
Schedule 6.2
  — Subsidiaries        
Schedule 8.22(C)
  — Capital Expenditure Exceptions        

-v-



--------------------------------------------------------------------------------



 



Third Amended and Restated Credit Agreement
     This Third Amended and Restated Credit Agreement is entered into as of
April 7, 2010, by and among Penford Corporation, a Washington corporation (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower from time to
time party to this Agreement, as Guarantors, the several financial institutions
from time to time party to this Agreement, as Lenders, and Bank of Montreal, a
Canadian chartered bank acting through its Chicago branch, as Administrative
Agent as provided herein. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.
Preliminary Statement
     The Borrower, the Lenders and the Administrative Agent are parties to a
Second Amended and Restated Credit Agreement dated as of October 5, 2006 (as
previously supplemented and amended, the “Original Credit Agreement”). The
Borrower has requested that the Lenders make certain further amendments to the
Original Credit Agreement and, for the sake of convenience and clarity, to
restate the Original Credit Agreement in its entirety as so amended.
Accordingly, upon satisfaction of the conditions precedent to effectiveness
contained in Section 7.2 hereof, the Original Credit Agreement and all Exhibits
and Schedules thereto shall be amended and as so amended shall be restated in
their entirety to read as follows:
Section 1. The Credit Facilities.
     Section 1.1. Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
all Revolving Loans, Swing Loans and L/C Obligations at any time outstanding
shall not exceed the Revolving Credit Commitments in effect at such time. Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Revolver Percentages. As provided in Section 1.5(a) hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.
     (b) The Borrower may with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed (but without the consent
of any Lender), on any Business Day prior to the Revolving Credit Termination
Date, increase the aggregate amount of the Revolving Credit Commitments by
delivering a Commitment Amount Increase Request substantially in the form
attached hereto as Exhibit I or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) identifying
an additional Lender (or additional Revolving Credit Commitments for existing
Lender(s)) and the amount of its Revolving Credit

 



--------------------------------------------------------------------------------



 



Commitment (or additional amount of its Revolving Credit Commitment(s));
provided, however, that (i) any increase of the aggregate amount of the
Revolving Credit Commitments to an amount in excess of $75,000,000 will require
the approval of the Required Lenders, (ii) any increase of the aggregate amount
of the Revolving Credit Commitments shall be in an amount not less than
$5,000,000, (iii) no Default or Event of Default shall have occurred and be
continuing at the time of the request or the effective date of the Commitment
Amount Increase, and (iv) any new Lender providing a new commitment shall be
approved by the Administrative Agent (which approval shall not be unreasonably
withheld or delayed). The effective date of the Commitment Amount Increase shall
be agreed upon by the Borrower and the Administrative Agent. Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance Revolving Loans in an amount sufficient such that after giving
effect to its Loans each Lender shall have outstanding its Revolver Percentage
of Revolving Loans. It shall be a condition to such effectiveness that (i) if
any Eurodollar Loans are outstanding under the Revolving Credit on the date of
such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date and the Borrower shall pay any amounts owing to the Lenders pursuant to
Section 1.11 hereof and (ii) the Borrower shall not have terminated any portion
of the Revolving Credit Commitments pursuant to Section 1.12 hereof. The
Borrower agrees to pay any reasonable expenses of the Administrative Agent
relating to any Commitment Amount Increase. Promptly upon the effectiveness of
any Commitment Amount Increase, the Borrower shall execute and deliver new
Revolving Notes in the amount of any additional Lender’s Revolving Credit
Commitment (or in the amount of any existing Lender’s increased Revolving Credit
Commitment). Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to increase its Revolving Credit Commitment and no Lender’s
Revolving Credit Commitment shall be increased without its consent thereto, and
each Lender may at its option, unconditionally and without cause, decline to
increase its Revolving Credit Commitment.
     Section 1.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) in U.S.
Dollars for the account of the Borrower or for the account of the Borrower and
one or more of its Subsidiaries in an aggregate undrawn face amount up to the
lesser of (i) the L/C Sublimit and (ii) the excess (if any) of the Revolving
Credit Commitments over the aggregate principal amount of all Revolving Loans,
Swing Loans and L/C Obligations then outstanding. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding. Notwithstanding
anything in this Agreement to the contrary, upon the making of the initial
Revolving Loan under this Agreement, the Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement for all purposes
whatsoever and each application pursuant to which an Existing Letter of Credit
was issued shall be deemed to be an Application for all purposes.
     (b) Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date

-2-



--------------------------------------------------------------------------------



 



of issuance and each renewal) or 30 days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.1 hereof, and (ii) except as otherwise provided in Section 1.8 hereof,
unless an Event of Default has occurred and is continuing, the L/C Issuer will
not call for the funding by the Borrower of any amount under a Letter of Credit
before being presented with a drawing thereunder. If the L/C Issuer issues any
Letter of Credit with an expiration date that is automatically extended unless
the L/C Issuer gives notice that the expiration date will not so extend beyond
its then scheduled expiration date, unless the Lenders instruct the L/C Issuer
otherwise, the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) an Event of Default exists and the
Administrative Agent, at the request or with the consent of the Required
Lenders, has given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.2.
     (c) The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 9:00 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 9:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by the end of such
day, in immediately available funds at the Administrative Agent’s principal
office in Chicago, Illinois or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). Unless the Borrower
has reimbursed the L/C Issuer 12:00 Noon (Chicago time) on the date a drawing is
paid, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans in the amount paid by the L/C Issuer in connection with the relevant
drawing and the Administrative Agent shall promptly notify the Lenders of the
amount of such requested Borrowing and each Lender’s Revolver Percentage
thereof. Such Base Rate Loans shall only be made if all conditions precedent to
the Lender’s obligation to make the requested Loans are satisfied, other than
the minimum amount required by Section 1.4 hereof and the delivery of a Notice
of Borrowing as required by Section 1.5(a). Each Lender shall fund its Revolver
Percentage of the requested Base Rate Loans in the manner specified in
Section 1.5(c) hereof. If the Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their participations
therein in the manner set forth in Section 1.2(d) below, then all payments
thereafter received by the Administrative Agent in discharge of any of the
relevant Reimbursement Obligations shall be

-3-



--------------------------------------------------------------------------------



 



distributed in accordance with Section 1.2(d) below. All unpaid Reimbursement
Obligations that are not required to be paid on the date the relevant drawing
under a Letter of Credit is paid shall bear interest from the date such drawing
is honored at a rate per annum equal to the sum of the Base Rate from time to
time in effect plus the Applicable Margin, subject to Section 1.9 hereof. The
Reimbursement Obligations of the Borrower under this Agreement shall be
absolute, unconditional, and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Documents under all circumstances
whatsoever and the Borrower hereby waives any defense to the payment of the
Reimbursement Obligations based on any circumstance whatsoever, including in any
case, the following circumstances: (i) any lack of validity or enforceability of
any Letter of Credit or any other Loan Document; (ii) any amendment or waiver of
or any consent to departure from any Loan Document made after the Closing Date;
(iii) the existence of any claim, set-off, counterclaim, defense, or other
rights which the Borrower or any other Person may have at any time against any
beneficiary of any Letter of Credit, the Administrative Agent, the L/C Issuer,
any Lender, or any other Person, whether in connection with any Loan Document or
any unrelated transaction; (iv) any statement, draft, or other documentation
presented under any Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever; (v) payment by the L/C Issuer under any
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit; or (vi) any other circumstance
whatsoever, whether or not similar to any of the foregoing.
     (d) The Participating Interests. Each Lender (other than the Lender acting
as L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date 2 Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date 2 Business Days after the date such payment is due from
such Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.

-4-



--------------------------------------------------------------------------------



 



The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.2 shall be absolute, irrevocable, and unconditional under any and
all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrower, the L/C Issuer, the Administrative Agent, any
Lender or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Commitment of any Lender, and
each payment by a Participating Lender under this Section 1.2 shall be made
without any offset, abatement, withholding or reduction whatsoever.
     (e) Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.2(e) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
     (f) Manner of Requesting a Letter of Credit. The Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice and the L/C Issuer shall promptly notify the Administrative
Agent and the Lenders of the issuance of the Letter of Credit so requested.
     Section 1.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 365 or 366 days, as
the case may be, and the actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced or continued, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable on the last day of its
Interest Period and at maturity (whether by acceleration or otherwise).
     (b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest

-5-



--------------------------------------------------------------------------------



 



Period is longer than three months, on each day occurring every three months
after the commencement of such Interest Period.
     (c) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
     Section 1.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans shall be in an amount not less than $250,000, or
such greater amount which is an integral multiple of $50,000. Each Borrowing of
Eurodollar Loans advanced, continued or converted shall be in an amount equal to
$500,000 or such greater amount which is an integral multiple of $100,000.
Without the Administrative Agent’s consent, there shall not be more than 10
Borrowings of Eurodollar Loans outstanding at any one time.
     Section 1.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 1:00 p.m. (Chicago time): (i) at least
3 Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans, and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 1.4’s minimum amount requirement for each
outstanding Borrowing, a portion thereof, as follows: (i) if such Borrowing is
of Eurodollar Loans, on the last day of the Interest Period applicable thereto,
the Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 1:00 p.m. (Chicago time) at least 3
Business Days before the date of the requested continuation or conversion. All
such notices concerning the advance, continuation or conversion of a Borrowing
shall specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation,
and in the event any such notice by telephone

-6-



--------------------------------------------------------------------------------



 



conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
     (b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the applicable currency and
interest rate applicable thereto promptly after the Administrative Agent has
made such determination. Each Lender shall, subject to Section 7 hereof, make
its Loan in accordance with Section 1.5 hereof.
     (c) Borrower’s Failure to Notify; Automatic Continuations and Conversions.
Any outstanding Borrowing of Base Rate Loans shall automatically be continued
for an additional Interest Period on the last day of its then current Interest
Period unless the Borrower has notified the Administrative Agent within the
period required by Section 1.5(a) that the Borrower intends to convert such
Borrowing, subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.8(a). If the Borrower
fails to give notice pursuant to Section 1.5(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.5(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 7.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 1.8(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans. In the event the
Borrower fails to give notice pursuant to Section 1.5(a) above of a Borrowing
equal to the amount of a Reimbursement Obligation and has not notified the
Administrative Agent by 1:00 p.m. (Chicago time) on the day such Reimbursement
Obligation becomes due that it intends to repay such Reimbursement Obligation
through funds not borrowed under this Agreement, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans under the Revolving Credit (or, at
the option of the Administrative Agent, under the Swing Line) on such day in the
amount of the Reimbursement Obligation then due, which Borrowing shall be
applied to pay the Reimbursement Obligation then due.
     (d) Disbursement of Loans. Not later than 2:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois. The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois, in the type of funds received by the Administrative
Agent from the Lenders.
     (e) Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 2:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent

-7-



--------------------------------------------------------------------------------



 



may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to: (i) from the date the related advance was
made by the Administrative Agent to the date 2 Business Days after payment by
such Lender is due hereunder, the Federal Funds Rate for each such day and
(ii) from the date 2 Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.11 hereof so that the Borrower
will have no liability under such Section with respect to such payment.
     Section 1.6. Interest Periods. As provided in Section 1.5(a) and 1.14
hereof, at the time of each request to advance, continue or create by conversion
a Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending: (a) in the
case of Base Rate Loans, on the last day of the calendar quarter (i.e., the last
day of March, June, September or December, as applicable) in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, 1, 2, 3 or 6 months thereafter, and (c) in the case of a Swing
Loan, on the date 1 to 5 days thereafter as mutually agreed to by the Borrower
and the Administrative Agent; provided, however, that:
     (i) any Interest Period for a Borrowing of Revolving Loans or Swing Loans
consisting of Base Rate Loans that otherwise would end after the Revolving
Credit Termination Date shall end on the Revolving Credit Termination Date;
     (ii) no Interest Period with respect to any portion of the Revolving Loans
or Swing Loans shall extend beyond the Revolving Credit Termination Date;
     (iii) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

-8-



--------------------------------------------------------------------------------



 



     (iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
     Section 1.7. Maturity of Loans. Each Revolving Loan and Swing Loan, both
for principal and interest not sooner paid, shall mature and become due and
payable by the Borrower on the Revolving Credit Termination Date.
     Section 1.8. Prepayments. (a) Optional. The Borrower shall have the
privilege of prepaying without premium or penalty (except as set forth in
Section 1.11 hereof) and in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $250,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000 or
any greater amount that is an integral multiple of $100,000, and (iii) in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Sections 1.4 and 1.14 hereof remains outstanding) any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days’ prior notice to the
Administrative Agent by the Borrower or, in the case of a Borrowing of Base Rate
Loans, notice delivered to the Administrative Agent by the Borrower no later
than 1:00 p.m. (Chicago time) on the date of such prepayment. Each such
prepayment shall be made by the payment of the principal amount to be prepaid
and, in the case of any Eurodollar Loans or Swing Loans, accrued interest
thereon to the date fixed for prepayment plus any amounts due the Lenders under
Section 1.11 and shall be subject to Section 1.8(d).
     (b) Mandatory. (i) The Borrower covenants and agrees that if at any time
the aggregate principal amount of all outstanding Revolving Loans, Swing Loans
and L/C Obligations exceeds the Revolving Credit Commitments then in effect, the
Borrower shall immediately and without notice or demand pay over the amount of
the excess to the Administrative Agent for the ratable benefit of the Lenders as
and for a mandatory prepayment on the Revolving Notes, Swing Note and L/C
Obligations until payment in full thereof. Each such prepayment shall be
accompanied by accrued interest on the amount prepaid to the date of prepayment
plus any amounts due to the Lenders under Section 1.11 hereof and shall be
subject to Section 1.8(d).
     (ii) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.12 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of all Revolving
Loans, Swing Loans and L/C Obligations then outstanding to the amount to which
the Revolving Credit Commitments have been so reduced. Each such prepayment
shall be subject to Section 1.8(d).
     (c) The Administrative Agent will promptly advise each Lender of any notice
of prepayment it receives from the Borrower. Any amount of Revolving Loans and
Swing Loans paid or prepaid before the Revolving Credit Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.

-9-



--------------------------------------------------------------------------------



 



     (d) Unless the Borrower otherwise directs, prepayments of Loans under
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under Section 1.8(b) shall be made by the payment of the principal amount
to be prepaid and, in the case of Eurodollar Loans or Swing Loans, accrued
interest thereon to the date of prepayment together with any amounts due the
Lenders under Section 1.11 hereof. Each prefunding of L/C Obligations shall be
made in accordance with Section 9.4 hereof.
     Section 1.9. Default Rate. Notwithstanding anything to the contrary
contained in Section 1.3 hereof, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, and letter of credit fees at a rate per
annum equal to:
     (a) for any Base Rate Loan or any Swing Loan bearing interest based on the
Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect;
     (b) for any Eurodollar Loan or any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect; and
     (c) for any Reimbursement Obligation, the sum of 2% plus the Applicable
Margin plus the Base Rate from time to time in effect;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.
     Section 1.10. The Notes. (a) The Revolving Loans made to the Borrower by a
Lender shall be evidenced by a single promissory note of the Borrower issued to
such Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.”
     (b) The Swing Loans made to the Borrower by the Administrative Agent shall
be evidenced by a single promissory note of the Borrower issued to the
Administrative Agent in the form of Exhibit D-2 hereto. Such promissory note is
hereinafter referred to as the “Swing Note.”
     (c) Each Lender shall record on its books and records or on a schedule to
its appropriate Note the amount of each Loan advanced, continued or converted by
it, all payments of principal and interest and the principal balance from time
to time outstanding thereon, the type

-10-



--------------------------------------------------------------------------------



 



of such Loan, and, for any Eurodollar Loan or Swing Loan, the Interest Period,
the currency in which such Loan is denominated, and the interest rate applicable
thereto. The record thereof, whether shown on such books and records of a Lender
or on a schedule to the relevant Note, shall be prima facie evidence as to all
such matters; provided, however, that the failure of any Lender to record any of
the foregoing or any error in any such record shall not limit or otherwise
affect the obligation of the Borrower to repay all Loans made to it hereunder
together with accrued interest thereon. At the request of any Lender and upon
such Lender tendering to the Borrower the appropriate Note to be replaced, the
Borrower shall furnish a new Note to such Lender to replace any outstanding
Note, and at such time the first notation appearing on a schedule on the reverse
side of, or attached to, such Note shall set forth the aggregate unpaid
principal amount of all Loans, if any, then outstanding thereon.
     Section 1.11. Funding Indemnity. If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss of profit, and any loss,
cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or Swing Loan or the relending or reinvesting of such deposits
or amounts paid or prepaid to such Lender) as a result of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period, including without limitation as
a result of a reallocation of Revolving Loans pursuant to Section 1.1(b) hereof,
     (b) any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan on the
date specified in a notice given pursuant to Section 1.5(a) or 1.14 hereof,
     (c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
     (d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.
     Section 1.12. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days’ prior written notice to the Administrative
Agent (or such shorter time period agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 or a whole multiple thereof, and (ii) allocated ratably among the
Lenders in

-11-



--------------------------------------------------------------------------------



 



proportion to their respective Revolver Percentages, provided that the Revolving
Credit Commitments may not be reduced to an amount less than the sum of the
aggregate principal amount of all Revolving Loans, Swing Loans, and L/C
Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or Swing Line Sublimit then in effect shall
reduce the L/C Sublimit and Swing Line Sublimit, as applicable, to an amount
equal to the Revolving Credit Commitments. The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.
     (b) No Reinstatement. Any termination of the Revolving Credit Commitments
pursuant to this Section 1.12 may not be reinstated.
     Section 1.13. Substitution of Lenders. Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 10.1 hereof or (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary of a Person who has been deemed insolvent or becomes the subject
of a bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for any such person, (any such Lender referred to in clause (a),
(b) or (c) above being hereinafter referred to as an “Affected Lender”), the
Borrower may, in addition to any other rights the Borrower may have hereunder or
under applicable law, require, at its expense, any such Affected Lender to
assign, at par plus accrued interest and fees, without recourse, all of its
interest, rights, and obligations hereunder (including all of its Commitments
and the Loans and participation interests in Letters of Credit and other amounts
at any time owing to it hereunder and the other Loan Documents) to a bank or
other institutional Lender specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
received the written consent of the Administrative Agent, which consent shall
not be unreasonably withheld, to such assignment, (iii) the Borrower shall have
paid to the Affected Lender all monies (together with amounts due such Affected
Lender under Section 1.11 hereof as if the Loans owing to it were prepaid rather
than assigned) owed hereunder other than such principal, interest, and fees
accrued and owing to it hereunder, and (iv) the assignment is entered into in
accordance with the other requirements of Section 13.12 hereof.
     Section 1.14. Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Administrative Agent
agrees to make loans in U.S. Dollars to the Borrower under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit. The
Swing Loans may be availed of the Borrower from time to time and Borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date; provided that each Swing Loan must be repaid
on the last day of the Interest Period applicable thereto and on the Revolving
Credit Termination Date. Each Swing Loan shall be in a minimum amount of
$100,000 or such greater amount which is an integral multiple of $50,000.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time

-12-



--------------------------------------------------------------------------------



 



in effect (computed on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days elapsed) or (ii) the Administrative Agent’s
Quoted Rate (computed on the basis of a year of 360 days for the actual number
of days elapsed). Interest on each Swing Loan shall be due and payable prior to
such maturity on the last day of each Interest Period applicable thereto and on
the Revolving Credit Termination Date.
     (c) Requests for Swing Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than (x) 12:00 Noon
(Chicago time) on the date upon which the Borrower requests that any Swing Loan
be made at the Administrative Agent’s Quoted Rate and (y) 3:00 p.m. (Chicago
time) on the date upon which the Borrower requests that any Swing Loan be at the
Base Rate, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Within 30 minutes after receiving such notice, the
Administrative Agent shall in its discretion quote an interest rate to the
Borrower at which the Administrative Agent would be willing to make such Swing
Loan available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Administrative
Agent’s Quoted Rate”). The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance. If the Borrower
does not so immediately accept the Administrative Agent’s Quoted Rate for the
full amount requested by the Borrower for such Swing Loan, the Administrative
Agent’s Quoted Rate shall be deemed immediately withdrawn and such Swing Loan
shall bear interest at the rate per annum determined by adding the Applicable
Margin for Base Rate Loans under the Revolving Credit to the Base Rate as from
time to time in effect. If the Borrower requests a Swing Loan at the Base Rate,
such Swing Loan shall bear interest at the rate per annum determined by adding
the Applicable Margin for the Base Rate Loans under the Revolving Credit to the
Base Rate as from time to time in effect. Subject to the terms and conditions
hereof, the proceeds of such Swing Loan shall be made available to the Borrower
on the date so requested at the offices of the Administrative Agent in Chicago,
Illinois. Anything contained in the foregoing to the contrary notwithstanding,
(i) the obligation of the Administrative Agent to make Swing Loans shall be
subject to all of the terms and conditions of this Agreement and (ii) the
Administrative Agent shall not be obligated to make more than one Swing Loan
during any one day.
     (d) Refunding Loans. In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Administrative Agent to act on its behalf for such
purpose) and with notice to the Borrower, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given. The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.
     (e) Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Administrative Agent pursuant to
Section 1.14(d) above (because an

-13-



--------------------------------------------------------------------------------



 



Event of Default described in Section 9.1(j) or 9.1(k) exists with respect to
the Borrower or otherwise), such Lender will, by the time and in the manner such
Revolving Loan was to have been funded to the Administrative Agent, purchase
from the Administrative Agent an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans. Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Administrative Agent its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding or reduction
whatsoever.
     Section 1.15. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Commitments shall be excluded for purposes of determining “Required Lenders”
(provided that the foregoing shall not permit an increase in such Lender’s
Commitments or an extension of the maturity date of such Lender’s Loans or other
Obligations without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 2.1 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.1 with respect to such Defaulting Lender’s Revolving Credit Commitment
in respect of any Defaulting Lender Period with respect to such Defaulting
Lender (and any letter of credit fee otherwise payable to a Lender who is a
Defaulting Lender shall instead be paid to the L/C Issuer for its use and
benefit); (d) the utilization of Commitments as at any date of determination
shall be calculated as if such Defaulting Lender had funded all Loans of such
Defaulting Lender; and (e) if so requested by the L/C Issuer at any time during
the Defaulting Lender Period with respect to such Defaulting Lender, the
Borrower shall deliver to the Administrative Agent cash collateral in an amount
equal to such Defaulting Lender’s Revolver Percentage of L/C Obligations then
outstanding (to be held by the Administrative Agent as set forth in Section 9.4
hereof). No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 1.15, performance by
the Borrower of its obligations hereunder and the other Loan Documents shall not
be excused or otherwise modified as a result of the operation of this
Section 1.15. The rights

-14-



--------------------------------------------------------------------------------



 



and remedies against a Defaulting Lender under this Section 1.15 are in addition
to other rights and remedies which the Borrower may have against such Defaulting
Lender and which the Administrative Agent or any Lender may have against such
Defaulting Lender.
Section 2. Fees.
     Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of
360 days and the actual number of days elapsed) on the average daily Unused
Revolving Credit Commitments. Such commitment fee shall be payable
quarter-annually in arrears on the last day of each March, June, September and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.
     (b) Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.2 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.25% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 360 days and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
face amount of Letters of Credit outstanding during such quarter. In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit as established by the L/C Issuer
from time to time.
     (c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a letter dated March 15, 2010 or as
otherwise agreed to in writing between them.
     (d) Audit Fees. The Borrower shall pay to the Administrative Agent for its
own use and benefit reasonable charges for audits of the Collateral performed by
the Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than one (1) such audit per calendar year.

-15-



--------------------------------------------------------------------------------



 



Section 3. Place and Application of Payments.
     Section 3.1. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in immediately available funds at the place
of payment without set-off or counterclaim. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date 2
Business Days after payment by such Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date 2 Business Days after the date
such payment is due from such Lender to the date such payment is made by such
Lender, the Base Rate in effect for each such day.
     Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by the Administrative Agent or any of the
Lenders after the occurrence and during the continuation of an Event of Default,
shall be remitted to the Administrative Agent and distributed as follows:
     (a) first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
     (b) second, to the payment of principal and interest on the Swing Note
until paid in full;

-16-



--------------------------------------------------------------------------------



 



     (c) third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;
     (d) fourth, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and
the L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;
     (e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Loan Documents (including, without limitation, Funds Transfer and
Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and
     (f) finally, to the Borrower or whoever else may be lawfully entitled
thereto.
     Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.
Section 4. Guaranties and Collateral.
     Section 4.1. Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by each direct and indirect Domestic Subsidiary of the
Borrower (individually a “Guarantor” and collectively the “Guarantors”) pursuant
to Section 12 hereof or pursuant to one or more guaranty agreements in form and
substance acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually a “Guaranty” and
collectively the “Guaranties”).
     Section 4.2. Collateral. The Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall be secured to the extent provided
herein and in the Collateral Documents by (a) valid, perfected and enforceable
Liens on all right, title, and interest of the Borrower and the Guarantors in
all capital stock and other equity interests held by such Person in each of its
Domestic Subsidiaries, whether now owned or hereafter formed or acquired, and
all proceeds thereof, (b) valid, perfected and enforceable Liens on all right,
title, and interest of the Borrower and the Guarantors in 65% of the capital
stock and other equity interests held by such Person in Penford Holdings,
whether now owned or hereafter formed or acquired, and all

-17-



--------------------------------------------------------------------------------



 



proceeds thereof, and (c) valid, perfected, and enforceable Liens on all right,
title, and interest of the Borrower and each Guarantor in all personal property,
fixtures, and to the extent provided in Section 4.3 hereof real estate, whether
now owned or hereafter acquired or arising, and all proceeds thereof; provided,
however, that: (i) until an Event of Default has occurred and is continuing and
thereafter until otherwise required by the Administrative Agent or the Required
Lenders, Liens on local petty cash deposit accounts maintained by the Borrower
and the Guarantors in proximity to their operations need not be perfected
provided that the total amount on deposit at any one time not so perfected shall
not exceed $1,000,000 in the aggregate and Liens on payroll accounts maintained
by the Borrower and the Guarantors need not be perfected provided the total
amount on deposit at any time does not exceed the current amount of their
payroll obligations, (ii) until an Event of Default has occurred and is
continuing and thereafter until otherwise required by the Administrative Agent
or the Required Lenders, Liens on vehicles which are subject to a certificate of
title law need not be perfected provided that the total value of such property
at any one time not so perfected shall not exceed $1,000,000 in the aggregate
and (iii) until an Event of Default has occurred and is continuing and
thereafter until otherwise required by the Administrative Agent or the Required
Lenders, Liens are not required to be granted or perfected on (A) Property of
the Borrower and the Guarantors (other than Property which is being pledged
pursuant to the Security Agreement) located outside of the United States of
America or Property as to which the grant or perfection of a Lien thereon would
not be governed by the laws of the United States of America or any State
thereof, provided that the aggregate net book value of such Property at any one
time not so encumbered does not exceed $1,000,000 in the aggregate and (B) goods
in transit outside of the United States of America in the ordinary course of
business. The Borrower and the Guarantors acknowledge and agree that each Lien
on the Collateral shall be granted by the Borrower and the Guarantors to the
Administrative Agent for the benefit of the holder of the Obligations, the
Hedging Liability, and the Funds Transfer and Deposit Account Liability and
shall be a valid and perfected first priority Lien subject only to Liens
permitted by Section 8.8 hereof, in each case pursuant to one or more Collateral
Documents from such Persons, each in form and substance satisfactory to the
Administrative Agent. In furtherance and not in limitation of the foregoing the
Borrower and the Guarantors agree that any reference to the Original Credit
Agreement and the Original Security Agreement contained in any Collateral
Documents (other than the Original Security Agreement and the Mortgages) shall
without any further action be deemed to refer to this Agreement and the Security
Agreement, respectively.
     Section 4.3. Liens on Real Property. In the event that the Borrower or any
Guarantor owns or hereafter acquires any real property which, in the case of
hereafter acquired property (a) has a fair market value greater than $1,000,000,
or (b) is contiguous to the Borrower’s or such Guarantor’s operations and has a
fair market value greater than $500,000, the Borrower shall, or shall cause such
Guarantor to, execute and deliver to the Administrative Agent a mortgage or deed
of trust acceptable in form and substance to the Administrative Agent for the
purpose of granting to the Administrative Agent (or a security trustee therefor)
a Lien on such real property to secure the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability, shall pay all taxes, costs, and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust, and shall supply to the Administrative Agent at the Borrower’s cost
and expense a survey, environmental report, hazard insurance policy, appraisal
report, and a mortgagee’s policy of title insurance from a title insurer
acceptable to the

-18-



--------------------------------------------------------------------------------



 



Administrative Agent insuring the validity of such mortgage or deed of trust and
its status as a first Lien (subject to Liens permitted by this Agreement) on the
real property encumbered thereby and such other instrument, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith.
     Section 4.4. Further Assurances. The Borrower agrees that it shall, and
shall cause each Guarantor to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral. In the event the Borrower or any Guarantor forms or acquires
any other Subsidiary after the date hereof, except as otherwise provided in
Sections 4.1 and 4.2 above, the Borrower shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
and such Collateral Documents as the Administrative Agent may then require, and
the Borrower shall also deliver to the Administrative Agent, or cause such
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
     Section 4.5. Operating Accounts. The Borrower shall maintain all of its
operating deposit accounts with the Administrative Agent (or an Affiliate of the
Administrative Agent) or with other financial institutions selected by the
Borrower and acceptable to the Administrative Agent which financial institutions
have entered, or will enter, into acceptable account control agreements with the
Administrative Agent relating to such accounts.
Section 5. Definitions; Interpretation.
     Section 5.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Acquired Business” means the entity or assets acquired by the Borrower or
a Subsidiary in an Acquisition after the date hereof.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
     “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined in accordance with the following formula:

                 
 
  Adjusted LIBOR   =   LIBOR    
 
         
 
        1 — Eurocurrency Reserve Percentage    

-19-



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Bank of Montreal and any successor pursuant to
Section 11.7 hereof.
     “Administrative Agent’s Quoted Rate” is defined in Section 1.14(c) hereof.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 5% or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 5% or more of the partnership or
other ownership interest of any other Person (other than as a limited partner of
such other Person) will be deemed to control such corporation or other Person;
provided further, however, that the term “Affiliate” shall exclude in any event
all Related Parties.
     “Agreement” means this Third Amended and Restated Credit Agreement, as the
same may be amended, modified, restated or supplemented from time to time
pursuant to the terms hereof.
     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 2.1 hereof, until the first Pricing Date, the rates per annum shown
opposite Level II below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedules:

                          Applicable   Applicable             Margin for Base  
Margin for   Applicable         Rate Loans and   Eurodollar Loans   Margin for  
  Total Funded Debt   Reimbursement   and Letter of   Revolving Credit     Ratio
for Such   Obligations shall   credit Fee Shall   Commitment Fee Level   Pricing
Date   be:   Be:   Shall Be:
V
  Greater than 2.50 to 1.0   3.00%   4.00%   0.50%
IV
  Less than or equal to 2.50 to 1.0, but greater than 2.00 to 1.0   2.75%  
3.75%   0.50%
III
  Less than or equal to 2.00 to 1.0, but greater than 1.50 to 1.0   2.50%  
3.50%   0.50%
II
  Less than or equal to 1.50 to 1.0, but greater than 1.00 to 1.0   2.25%  
3.25%   0.50%
I
  Less than or equal to 1.00   2.00%   3.00%   0.45%

-20-



--------------------------------------------------------------------------------



 



For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after May 31, 2010, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Funded Debt Ratio for
the most recently completed fiscal quarter and the Applicable Margin established
on a Pricing Date shall remain in effect until the next Pricing Date. If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Total Funded Debt Ratio shall be deemed to
be greater than 2.50 to 1.0). If the Borrower subsequently delivers such
financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.
     “Application” is defined in Section 1.2(b) hereof.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 7.2 hereof or on any
update of any such list provided by the Borrower to the Administrative Agent, or
any further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
     “Base Rate” means with respect to credit extended in U.S. Dollars, for any
day, the rate per annum equal to the greatest of: (a) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate), (b) the sum of (i) the rate determined by the
Administrative Agent to be the average (rounded upward, if

-21-



--------------------------------------------------------------------------------



 



necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.
     “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.
     “BMO” means Bank of Montreal, a Canadian chartered bank.
     “Borrower” is defined in the introductory paragraph of this Agreement.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders on a single date and, in the case of Eurodollar Loans, for a
single Interest Period. Borrowings of Loans are made and maintained ratably from
each of the Lenders according to their Revolver Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as requested pursuant to
Section 1.5(a) hereof. Borrowings of Swing Loans are made by the Administrative
Agent in accordance with the procedures set forth in Section 1.14 hereof.
     “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois or Englewood,
Colorado, and, if the applicable Business Day relates to the advance or
continuation of, or conversion into, or payment of a Eurodollar Loan, on which
banks are dealing in U.S. Dollar deposits in the interbank Eurocurrency market
in London, England and Nassau, Bahamas.
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.
     “Capital Lease” means any lease of Property, which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

-22-



--------------------------------------------------------------------------------



 



     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of 40% or
more of the outstanding capital stock or other equity interests of the Borrower
on a fully-diluted basis, (b) the failure of individuals who are members of the
board of directors (or similar governing body) of the Borrower on the Closing
Date (together with any new or replacement directors whose initial nomination
for election was approved by either a majority of the Borrower’s shareholders or
a majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Borrower, or (c) any “Change of Control” (or
words of like import), as defined in any agreement or indenture, in each case,
relating to any issue of Indebtedness for Borrowed Money having an aggregate
principal amount in excess of $5,000,000 shall occur.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 7.2 shall be satisfied or waived
in a manner acceptable to the Administrative Agent in its discretion.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Collateral” means all properties, rights, interests, and privileges from
time to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefore, by the Collateral Documents.
     “Collateral Account” is defined in Section 9.4 hereof.
     “Collateral Documents” means the Mortgages, the Security Agreement and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.
     “Commitment Amount Increase” is defined in Section 1.1(b) hereof.
     “Commitments” means the Revolving Credit Commitments.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

-23-



--------------------------------------------------------------------------------



 



     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or any combination of the
foregoing, constitute an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in Letters of Credit or Reimbursement
Obligations or participations in Swingline Loans required to be funded by it
hereunder (herein, a “Defaulted Loan”) within two Business Days of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to paid by it hereunder within two Business
Days of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator
has been appointed for such Lender.
     “Defaulting Lender Excess” means, with respect to any Defaulting Lender,
the excess, if any, of such Defaulting Lender’s Revolver Percentage of the
aggregate outstanding principal amount of Loans of all Lenders (calculated as if
all Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
     “Defaulting Lender Period” means, with respect to any Defaulting Lender,
the period commencing on the date upon which such Lender first became a
Defaulting Lender and ending on the earliest of the following dates: (i) the
date on which all Revolving Credit Commitments are cancelled or terminated
and/or the Loans are declared or become immediately due and payable and (ii) the
date on which (a) such Defaulting Lender is no longer insolvent, the subject of
a bankruptcy or insolvency proceeding or, if applicable, under the direction of
a receiver or conservator, (b) the Defaulting Lender Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to the Borrower
and the Administrative Agent a written reaffirmation of its intention to honor
its obligations hereunder with respect to its Revolving Credit Commitments.
     “Domestic Subsidiary” means each Subsidiary of the Borrower which is
organized under the laws of the United States of America or any state thereof.
     “EBITDA” means, with reference to any period, Net Income from continuing
operations for such period plus the sum of all amounts deducted in arriving at
such Net Income amount in respect of (a) Interest Expense for such period,
(b) federal, state, and local income taxes for such period, (c) depreciation of
fixed assets and amortization of intangible assets for such period, plus cash
distributions received from Joint Ventures not otherwise included in Net Income,
plus (minus) any non-cash losses (gains) but only to the extent such losses
(gains) have not become a cash loss (or gain), plus non-cash stock compensation
charges incurred in such period, plus (minus) (d) any extraordinary or
nonrecurring losses (gains) (including any cash losses related to the unwinding
of existing interest rate hedging arrangements), plus (e) the aggregate amount
of all severance charges incurred by the Borrower in such fiscal quarters,
provided the aggregate amount of such charges that are added to EBITDA pursuant
to this clause (e) shall not exceed

-24-



--------------------------------------------------------------------------------



 



$2,500,000 during the term of this Agreement, plus (f) the amount of all
non-cash charges incurred as a result of the accounting treatment of interest
rate hedging arrangements, minus (g) the amount of all non-cash gains resulting
from the accounting treatment of interest rate hedging arrangements, in each
case relating solely to continuing operations.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates, Joint Ventures or
Subsidiaries or any Related Party or, so long as no Event of Default shall have
occurred and be continuing, any of their respective suppliers, customers or
competitors.
     “Eligible Line of Business” means any business in which the Borrower and
any Subsidiary are engaged as of the date of this Agreement or any business
which is based upon or is an extension of such a business, including, without
limitation, any business that manufactures or markets (i) ingredients or
ingredient systems developed from starch or other form of carbohydrate,
(ii) human or animal food, (iii) ethanol or any other type of biofuel, or
(iv) any other type of material or chemical developed primarily from natural or
renewable sources.
     “Environmental Claim” means any investigation, notice, violation, demand,
action, suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding or claim (whether administrative, judicial or private in nature)
arising (a) pursuant to, or in connection with an actual or alleged violation
of, any Environmental Law, (b) in connection with a law relating to Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
     “Environmental Law” means any Legal Requirement pertaining to (a) the
protection of health, safety and the indoor or outdoor environment, (b) the
conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder by a
recognized and legally authorized entity.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.
     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.3(b) hereof.

-25-



--------------------------------------------------------------------------------



 



     “Eurocurrency Reserve Percentage” means, with respect to any Borrowing of
Revolving Credit Loans, the daily average for the applicable Interest Period of
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal, and emergency reserves) are imposed
during such Interest Period by the Board of Governors of the Federal Reserve
System (or any successor) on “eurocurrency liabilities“, as defined in such
Board’s Regulation D (or in respect of any other category of liabilities that
includes deposits by reference to which the interest rate on Revolving Credit
Loans is determined or any category of extensions of credit or other assets that
include loans by non-United States offices of any Lender to United States
residents), subject to any amendments of such reserve requirement by such Board
or its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Revolving Credit Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.
     “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
     “Existing Letter of Credit” means a Letter of Credit as defined in and
outstanding under the Original Credit Agreement.
     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (i) of clause (b) of the definition of Base Rate.
     “Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal (excluding the scheduled principal installments
on the Capital Expansion Loans and the Term Loans (as each such term is defined
in the Original Credit Agreement)) paid in cash during such period with respect
to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries plus
(b) Interest Expense paid in cash by the Borrower and its Subsidiaries for such
period plus (c) all Restricted Payments made by the Borrower during such period
in cash, but excluding the amount of all redemptions of the Preferred Stock
permitted by Section 8.12(iii) hereof during such period, plus (d) federal,
state, and local income taxes paid or payable by the Borrower and its
Subsidiaries in cash during such period, minus (e) all federal, state and local
income tax refunds received by the Borrower and its Subsidiaries during such
period.
     “Foreign Subsidiary” means each Subsidiary which (a) is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof, (b) conducts substantially all of its business outside of the United
States of America, and (c) has substantially all of its assets outside of the
United States of America.
     “Free Cash Flow” means, with respect to any period, an amount equal to
EBITDA of the Borrower and its Subsidiaries for such period minus the sum of
(a) Capital Expenditures made by the Borrower and its Subsidiaries during such
period, (b) payments of principal paid in cash during such period with respect
to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
(c) Interest Expense paid in cash by the Borrower and its Subsidiaries for such
period, and (d) federal, state, and local income taxes paid in cash by the
Borrower and its

-26-



--------------------------------------------------------------------------------



 



Subsidiaries during such period, plus (e) all federal, state, and local income
tax refunds received by the Borrower and its Subsidiaries during such period.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, including any overdraft facility
that is solely ancillary to any of the foregoing, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
     “Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
     “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant or material which
is classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to any Environmental Law and including, without limitation, asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).
     “Hazardous Material Activity” means any activity, event or occurrence
involving a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
     “Hedging Liability” means the liability of the Borrower or any Subsidiary
to any of the Lenders, or any Affiliates of such Lenders, in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement (each, a “Hedging Agreement“),
including any overdraft facility that is solely ancillary to any of the
foregoing, as the Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates.

-27-



--------------------------------------------------------------------------------



 



     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to the consummation of such acquisition) by resolutions of the
Board of Directors of such Person or by similar action if such Person is not a
corporation, and as to which such approval has not been withdrawn.
     “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness of such Person for borrowed money, whether
current or funded, or secured or unsecured, (b) all indebtedness for the
deferred purchase price of Property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or Lender under such agreement in the event of a default are
limited to repossession or sale of such Property), (d) all indebtedness secured
by a purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
indebtedness, whether or not assumed, secured by Liens on Property acquired by
such Person at the time of acquisition thereof, (g) any shares which are
expressed to be redeemable, (h) any liability in respect of any guarantee or
indemnity for any of the items referred to above, and (i) all indebtedness
secured by any Lien upon Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness; it being
understood that the term “Indebtedness for Borrowed Money” shall not include
(x) trade payables arising in the ordinary course of business, (y) the Preferred
Stock, and (z) any liabilities with respect to any post-retirement benefits
under a Welfare Plan.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
     “Interest Period” is defined in Section 1.6 hereof.
     “Joint Venture” means an entity formed or acquired after the date of this
Agreement for which ownership, control and/or profits and losses are shared by
the Borrower or any Subsidiary with a third party pursuant to a written
agreement, in each case to the extent the Borrower’s or such Subsidiary’s equity
interest therein is permitted by Section 8.9(h) hereof.
     “L/C Issuer” means the Administrative Agent, any Affiliate of the Agent, or
any other Lender requested by the Borrower and approved by the Administrative
Agent in its sole discretion with respect to any Letter of Credit.
     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.
     “L/C Sublimit” means $10,000,000 as reduced pursuant to the terms hereof.

-28-



--------------------------------------------------------------------------------



 



     “Legal Requirement” means any applicable treaty, convention, statute, law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local whether in effect as of the date of
this Agreement or hereafter.
     “Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each party
that becomes a lender hereunder pursuant to Section 1.1(b) hereof and each
assignee Lender pursuant to Section 13.12 hereof. It is understood and agreed
that any “Lender” party to the Original Credit Agreement that does not execute
and deliver this Agreement shall not be a Lender party to this Agreement.
     “Lending Office” is defined in Section 10.4 hereof.
     “Letter of Credit” is defined in Section 1.2(a) hereof.
     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the LIBOR01 Page as of 11:00 a.m. (London,
England time) on the day two (2) Business Days before the commencement of such
Interest Period.
     “LIBOR01 Page” means the display designated as “LIBOR01 Page” on the
Reuters Service (or such other page as may replace the LIBOR01 Page on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).
     “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (i) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Eurocurrency Reserve Percentage.

-29-



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
     “Loan” means any Revolving Loan or Swing Loan, whether outstanding as a
Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.
     “Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property, condition
(financial or otherwise) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower or any Subsidiary to perform its material obligations under any Loan
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary of any
Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents, each Deed of Trust and Security Agreement with Assignment
of Rents, each Leasehold Mortgage and Security Agreement with Assignment of
Rents, and each Leasehold Deed of Trust and Security Agreement with Assignment
of Rents between the Borrower or the relevant Domestic Subsidiary and the
Administrative Agent relating to such Person’s real property owned or leased, as
applicable, as of the Closing Date and located in the states of Iowa, Idaho,
Washington and Wisconsin, and any other mortgages or deeds of trust delivered to
the Administrative Agent pursuant to Section 4.3 hereof as the same may be
amended, modified, supplemented or restated from time to time.
     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Borrower or another Subsidiary, and (b) the net income (or net loss)
of any Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.
     “Notes” means and includes the Revolving Notes and the Swing Note.
     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries

-30-



--------------------------------------------------------------------------------



 



arising under or in relation to any Loan Document, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.
     “Original Security Agreement” means the Security Agreement dated as of
October 7, 2003, among the Borrower, Penford Products Co. and the Administrative
Agent, as amended and restated by that certain Amended and Restated Security
Agreement dated as of August 22, 2005, and as further amended and restated by
that certain Second Amended and Restated Security Agreement dated as of
October 5, 2006, in each case as previously supplemented and amended.
     “OFAC” means the United States Department of Treasury Office of Foreign
Assets Control.
     “OFAC Event” means the event specified in Section 8.24 hereof.
     “OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
     “OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC.
     “Participating Interest” is defined in Section 1.2(d) hereof.
     “Participating Lender” is defined in Section 1.2(d) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Permitted Acquisition” means any Acquisition with respect to which all of
the following conditions shall have been satisfied:
     (a) the Acquired Business is in an Eligible Line of Business and has its
primary operations within the United States of America;
     (b) the Acquisition shall not be a Hostile Acquisition, unless otherwise
approved by the Administrative Agent;
     (c) the financial statements of the Acquired Business shall have been
audited by one of the “Big Four” accounting firms or by another independent
accounting firm of national or regional repute or otherwise reasonably
satisfactory to the Administrative Agent, or if such financial statements have
not been audited by such an accounting firm,

-31-



--------------------------------------------------------------------------------



 



(i) such financial statements shall have been approved by the Administrative
Agent and (ii) the Acquired Business has undergone a successful review by an
accounting firm acceptable to the Administrative Agent as part of the Borrower’s
due diligence on the Acquisition;
     (d) (i) the Total Consideration for any Acquisitions of an Acquired
Business organized in the United States, when taken together with the Total
Consideration for all Acquired Businesses acquired during the immediately
preceding 12-month period, does not exceed $50,000,000 in the aggregate, (or
$100,000,000 so long as the amount in excess of $50,000,000 is funded solely
with the cash proceeds of the issuance and sale of equity securities of the
Borrower on terms acceptable to the Administrative Agent) and the Total
Consideration paid for all Permitted Acquisitions made during the term of this
Agreement does not exceed $100,000,000 in the aggregate;
     (e) the Borrower shall have notified the Administrative Agent and Lenders
not less than 30 days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and 3-year
historical financial information and 3-year pro forma financial forecasts of the
Acquired Business on a stand alone basis as well as of the Borrower on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to the Administrative Agent;
     (f) if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith;
     (g) after giving effect to the Acquisition, no Default or Event of Default
shall exist, including demonstration to the satisfaction of the Administrative
Agent with respect to the covenants contained in Section 8.22 on a pro forma
basis (calculated on the basis of actual financial results for the most recently
completed four consecutive fiscal quarters); and
     (h) after giving effect to the Acquisition, the amount of the Unused
Revolving Credit Commitments shall be not less than $15,000,000.
     “Permitted Transactions” means (a) the execution, delivery and performance
by the Borrower and the other parties to the Preferred Stock Documents and the
consummation of the transactions contemplated thereby, (b) the making of
Restricted Payments permitted under Section 8.12 hereof with respect to the
Preferred Stock, and (c) the transactions contemplated by the Cure Right
pursuant to Section 9.7 of this Agreement.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

-32-



--------------------------------------------------------------------------------



 



     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
     “Preferred Stock” means the Borrower’s Series A 15.0% Cumulative Non-Voting
Non-Convertible Preferred Stock, par value $1.00 per share and Series B Voting
Convertible Preferred Stock, par value $1.00 per share.
     “Preferred Stock Documents” means the Securities Purchase Agreement by and
between the Borrower and Zell Credit Opportunities Master Fund, L.P. (the
“Investor”) dated as of April 7, 2010, the Investor Rights Agreement by and
between the Borrower and the Investor dated as of April 7, 2010, the Articles of
Amendment of the Borrower (Series A 15.0% Cumulative Non-Voting Non-Convertible
Preferred Stock) dated as of April 6, 2010, the Articles of Amendment of
Borrower (Series B Voting Convertible Preferred Stock) dated as of April 6, 2010
and the Standstill Letter from Investor to the Borrower, dated as of April 7,
2010.
     “Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.
     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
     “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
     “Reimbursement Obligation” is defined in Section 1.2(c) hereof.
     “Related Party” means (a) any Person in which the Investor directly or
indirectly owns an equity interest, (b) any Person that is controlled by the
Investor, or (c) any Person that is controlled by a Person that is under common
control with the Investor; provided that, for the purpose of this definition any
Person that owns, directly or indirectly, 5% or more of the securities having
the ordinary voting power for the election of directors or governing body of a
corporation or 5% or more of the partnership or other ownership interest of any
other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the indoor or outdoor environment, including, without limitation,
the abandonment or discarding of barrels,

-33-



--------------------------------------------------------------------------------



 



drums, containers, tanks or other receptacles containing or previously
containing any Hazardous Material in any manner or quantity contrary to, or
otherwise potentially giving rise to liability under, any Environmental Law.
     “Required Lenders” means, as of the date of determination thereof, two or
more Lenders whose outstanding Loans and interests in Letters of Credit and
Unused Revolving Credit Commitments as of such date constitute more than 50% of
the sum of the total outstanding Loans, interests in Letters of Credit and
Unused Revolving Credit Commitments of the Lenders as of such date.
     “Restricted Payments” is defined in Section 8.12.
     “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.
     “Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.
     “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swing Loans and
Letters of Credit issued for the account of the Borrower hereunder in an
aggregate principal or face amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof. The Borrower and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $60,000,000 on the date hereof.
     “Revolving Credit Termination Date” means April 7, 2015, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.12, 9.2 or 9.3 hereof.
     “Revolving Loan” is defined in Section 1.1 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.
     “Revolving Note” is defined in Section 1.10 hereof.
     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
     “Security Agreement” means that certain Third Amended and Restated Security
Agreement dated the date of this Agreement among the Borrower and the Guarantors
and the Administrative Agent, as the same may be amended, modified, supplemented
or restated from time to time.

-34-



--------------------------------------------------------------------------------



 



     “Subordinated Debt” means Indebtedness for Borrowed Money owing to any
Person on terms and conditions, and in such amounts, acceptable to the
Administrative Agent and the Required Lenders and which is subordinated in right
of payment to the prior payment in full of the Obligations pursuant to written
subordination provisions approved in writing by the Administrative Agent and the
Required Lenders.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization,
provided, however, that a Joint Venture shall not be considered a Subsidiary.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.
     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.14 hereof.
     “Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms
hereof.
     “Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.
     “Swing Note” is defined in Section 1.10 hereof.
     “Total Consideration” means, the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) indebtedness payable
to the seller in connection with such Acquisition, plus (c) the fair market
value of any equity securities, including any warrants or options therefor,
delivered in connection with any Acquisition, plus (d) the present value of
covenants not to compete entered into in connection with such Acquisition or
other future payments which are required to be made over a period of time and
are not contingent upon the Borrower or its Subsidiary meeting financial
performance objectives (exclusive of salaries paid in the ordinary course of
business) (discounted at the Base Rate), but only to the extent not included in
clause (a), (b) or (c) above, plus (e) the amount of indebtedness assumed in
connection with such Acquisition.
     “Total Funded Debt” means, at any time the same is to be determined, the
sum (but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, plus (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss, plus (c) the maximum amount available
to be drawn under all letters of credit issued for the account of such Person
and all unpaid drawings in respect of such letters of credit.
     “Total Funded Debt Ratio” is defined in Section 8.22 hereto.

-35-



--------------------------------------------------------------------------------



 



     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding principal amount of all Revolving Loans, Swing Loans and L/C
Obligations, provided that Swing Loans outstanding from time to time shall be
deemed to reduce the Unused Revolving Credit Commitment of the Administrative
Agent for purposes of computing the commitment fee under Section 2.1(a) hereof.
     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.
     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person, other than
stock or other equity interests having such power only by reason of the
happening of a contingency.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.
     Section 5.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof“, “herein“, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.
     Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower

-36-



--------------------------------------------------------------------------------



 



or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.
Section 6. Representations and Warranties.
     The Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:
     Section 6.1. Organization and Qualification. The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Washington. The Borrower has full and adequate power to own
its Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.
     Section 6.2. Subsidiaries. Each Subsidiary is duly incorporated (or
otherwise organized if such Subsidiary is not a corporation), validly existing
and in good standing (to the extent the concept of good standing is applicable)
under the laws of the jurisdiction in which it is incorporated or organized, as
the case may be, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing (to the extent the concept of good standing is applicable in such
jurisdiction) in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect. Schedule 6.2 hereto identifies each Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and its other Subsidiaries and,
if such percentage is not 100% (excluding, if applicable, directors’ qualifying
shares as required by law), a description of each class of its authorized
capital stock and other equity interests and the number of shares of each class
issued and outstanding. All of the outstanding shares of capital stock and other
equity interests of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such shares and other equity interests indicated
on Schedule 6.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents. There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.

-37-



--------------------------------------------------------------------------------



 



     Section 6.3. Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for or under the other
Loan Documents, to issue the Notes in evidence thereof, to grant to the
Administrative Agent the Liens described in the Collateral Documents, and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it. Each Subsidiary has full right and authority to enter into the
Loan Documents executed by it, to guarantee the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability, to grant to the Administrative
Agent the Liens described in the Collateral Documents executed by such Person,
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by the Borrower and its Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and its Subsidiaries enforceable against
them in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary or any provision of
the organizational documents (e.g., charter, articles of incorporation or
by-laws, articles of association or operating agreement, partnership agreement,
or other similar document) of the Borrower or any Subsidiary, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.
     Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Loans to refinance existing indebtedness, for their general
working capital purposes, to finance capital expenditures, to fund certain fees
and expenses associated with the negotiation, documentation, closing and
syndication of the credit facilities provided to the Borrower under the Loan
Documents and for such other legal and proper purposes as are consistent with
all applicable laws. Neither the Borrower nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.
     Section 6.5. Financial Reports. The consolidated balance sheet of the
Borrower and its Subsidiaries as at August 31, 2009, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of

-38-



--------------------------------------------------------------------------------



 



Ernst & Young, LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries as at
February 28, 2010, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the 6 months
then ended, heretofore furnished to the Administrative Agent and the Lenders,
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis and disclose or reflect all its actual and contingent
liabilities at that date. Neither the Borrower nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.
     Section 6.6. No Material Adverse Change. Since August 31, 2009, there has
been no Material Adverse Effect.
     Section 6.7. Full Disclosure. The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby or by the other Loan
Documents do not contain any untrue statements of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Borrower only represents that the same were prepared on the basis
of information and estimates the Borrower believed to be reasonable.
     Section 6.8. Trademarks, Franchises, and Licenses. The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person which could reasonably be expected
to have a Material Adverse Effect.
     Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the Borrower, threatened.
     Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.8 hereof.

-39-



--------------------------------------------------------------------------------



 



     Section 6.11. Litigation and Other Controversies. Except as disclosed in
filings with the Securities and Exchange Commission made by the Borrower before
the Closing Date or which are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided,
there is no litigation or governmental or arbitration proceeding or labor
controversy pending, nor to the knowledge of the Borrower threatened, against
the Borrower or any Subsidiary or any of its Property which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     Section 6.12. Taxes. All tax returns required to be filed by the Borrower
or any Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon the Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. The Borrower does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.
     Section 6.13. Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.
     Section 6.14. Affiliate Transactions. Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Subsidiaries) on terms and conditions which are
less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other, provided that the foregoing shall not apply to any Permitted
Transaction.
     Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 6.16. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Except as disclosed in the Borrower’s Form 10-K dated
November 13, 2009, neither the Borrower nor any Subsidiary has any contingent
liabilities

-40-



--------------------------------------------------------------------------------



 



with respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.
     Section 6.17. Compliance with Laws. (a) The Borrower and its Subsidiaries
are in compliance with the requirements of all federal, state and local laws,
rules and regulations applicable to or pertaining to their Property or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that:
     (i) the Borrower and its Subsidiaries, and each of the Premises, comply in
all material respects with all applicable Environmental Laws;
     (ii) the Borrower and its Subsidiaries have obtained all governmental
approvals required for their operations and each of the Premises by any
applicable Environmental Law;
     (iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
unlawful disposal of any Hazardous Material at, on, about, or off any of the
Premises in any material quantity, which could reasonably be expected to have a
Material Adverse Effect, and, to the knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or unlawful
disposal of a Hazardous Material originating or emanating from any other
property;
     (iv) to the Borrower’s knowledge, none of the Premises contain and have
contained any: (1) underground storage tank, which could reasonably be expected
to have a Material Adverse Effect, (2) material amounts of asbestos containing
building material, which could reasonably be expected to have a Material Adverse
Effect, (3) landfills or dumps, (4) hazardous waste management facility as
defined pursuant to RCRA or any comparable state law or any Environmental Law of
any jurisdiction in which any of the Borrower’s or Subsidiary’s assets are
located, or (5) site on or nominated for the National Priority List promulgated
pursuant to CERCLA or any state remedial priority list promulgated or published
pursuant to any comparable state law;
     (v) the Borrower and its Subsidiaries have not used a material quantity of
any Hazardous Material and have conducted no Hazardous Material Activity at any
of the Premises, in each case, except in compliance with Environmental Laws;
     (vi) the Borrower and its Subsidiaries have no material liability for
response or corrective action, natural resource damage or other harm pursuant to
CERCLA, RCRA or

-41-



--------------------------------------------------------------------------------



 



any comparable state law or any Environmental Law of any jurisdiction in which
any of the Borrower’s or Subsidiary’s assets are located;
     (vii) the Borrower and its Subsidiaries are not subject to, have no notice
or knowledge of and are not required to give any notice of any Environmental
Claim involving the Borrower or any Subsidiary or any of the Premises, and there
are no conditions or occurrences at any of the Premises which could reasonably
be anticipated to form the basis for an Environmental Claim against the Borrower
or any Subsidiary or such Premises which it adversely determined would have a
Material Adverse Effect;
     (viii) none of the Premises are subject to any, and the Borrower has no
knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and
     (ix) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons.
Notwithstanding any other provision of this Agreement, this Section 6.17(b)
shall not apply to the extent that: (i) neither Borrower nor any of its
Subsidiaries has any ownership interest in a particular Premises; (ii) such
Premises are not within the care, custody or control of either the Borrower or
any of its Subsidiaries; (iii) neither the Borrower nor any of its Subsidiaries
has conducted or authorized any Hazardous Material Activity on or at such
Premises; and (iv) neither the Borrower nor any of its Subsidiaries has caused
or contributed to any Environmental Claim related to such Premises.
     Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is
in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.
     Section 6.19. Solvency. The Borrower and its Subsidiaries are solvent, able
to pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.
     Section 6.20. No Default. No Default or Event of Default has occurred and
is continuing.
     Section 6.21. OFAC. (a) The Borrower is in compliance with the requirements
of all OFAC Sanctions Programs applicable to it, (b) each Subsidiary of the
Borrower is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) the Borrower has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information regarding
the Borrower and its Affiliates and Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of the Borrower’s
knowledge, neither the Borrower nor any of its Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.

-42-



--------------------------------------------------------------------------------



 



    Section 7. Conditions Precedent.

     The obligation of each Lender to advance, continue or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
     Section 7.1. All Credit Events. At the time of each Credit Event hereunder:
     (a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;
     (b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
     (c) in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.5 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
for such Letter of Credit together with any fees called for by Section 2.1
hereof, and, in the case of an extension or increase in the amount of a Letter
of Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof;
     (d) after giving effect to such extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and Letters of Credit
outstanding under this Agreement shall not exceed the Revolving Credit
Commitments then in effect;
     (e) after giving effect to such extension of credit, the aggregate amount
of all Letters of Credit issued shall not exceed the L/C Sublimit; and
     (f) such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect;
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections
(a) through (e), both inclusive, of this Section.
     Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:
     (a) the Administrative Agent shall have received for each Lender the
favorable written opinion of Perkins Coie LLP, counsel to the Borrower and each
Domestic Subsidiary, in substantially the forms of Exhibit H hereto, and
otherwise in form and substance satisfactory to the Required Lenders;

-43-



--------------------------------------------------------------------------------



 



     (b) the Administrative Agent shall have received for each Lender
(i) certified copies of resolutions of the Board of Directors of the Borrower
and each Guarantor authorizing the execution, delivery and performance of the
Loan Documents, indicating the Borrower’s and each Guarantor’s authorized
signers of the Loan Documents and all other documents relating thereto and the
specimen signatures of such signers and (ii) copies of the Borrower’s and each
Guarantor’s Certificate of Incorporation and by-laws certified by the Secretary
or other appropriate officer of the Borrower or such Guarantor;
     (c) the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower, each Guarantor and the Lenders;
     (d) the Administrative Agent shall have received for each applicable Lender
such Lender’s duly executed Notes of the Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 1.10 hereof;
     (e) the Administrative Agent shall have received the Security Agreement and
supplements in form and substance satisfactory to the Administrative Agent to
each of the Mortgages, duly executed by the Borrower and its Domestic
Subsidiaries, together with (i) original stock certificates or other similar
instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Subsidiary as required
pursuant to Section 4 of this Agreement, and (ii) stock powers for the
Collateral consisting of the stock or other equity interest in each Guarantor
and Penford Holdings executed in blank and undated;
     (f) the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as mortgagee, loss payee and additional insured;
     (g) the Administrative Agent shall have received for each Lender copies of
the certificates of good standing for the Borrower and each Guarantor, dated no
earlier than 30 days prior to the date hereof from the office of the secretary
of the state of its incorporation or organization and of each state in which it
is qualified to do business as a foreign corporation or organization;
     (h) the Administrative Agent shall have received for each Lender a list of
the Borrower’s Authorized Representatives;
     (i) the Administrative Agent shall have received copies of each of the
Preferred Stock Documents, and all amendments thereto, certified as true,
correct and complete by the Secretary or Assistant Secretary of the Borrower;
     (j) the Borrower shall have received cash proceeds from the issuance and
sale of the Preferred Stock pursuant to the Preferred Stock Documents in an
amount not less than $39,990,000;

-44-



--------------------------------------------------------------------------------



 



     (k) each Lender shall have received such evaluations and certifications as
it may reasonably require (including a compliance certificate in the forms
attached hereto as Exhibit E containing calculations of the compliance
calculations of the financial covenants as of February 28, 2010) in order to
satisfy itself as to the value of the Collateral, the financial condition of the
Borrower and its Subsidiaries, and the lack of material contingent liabilities
of the Borrower and its Subsidiaries;
     (l) the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;
     (m) the Administrative Agent shall have received for the account of the
Lenders such other agreements, instruments, resolutions, documents (including
documents relating to tax and regulatory maters), certificates, information and
opinions as the Administrative Agent may reasonably request;
     (n) the Administrative Agent shall have received evidence satisfactory
thereto that, as of February 28, 2010, (x) the Borrower’s EBITDA for the twelve
consecutive months then ended is not less than $15,000,000 and (y) the Total
Funded Debt Ratio is not greater than 1.5 to 1.0, in each case calculated on the
basis of the Borrower’s EBITDA for the twelve consecutive months ended
February 28, 2010, and the Borrower’s Total Funded Debt outstanding on the
Closing Date after giving effect to the initial Credit Event hereunder and the
Borrower’s receipt of the proceeds of the issuance and sale of the Preferred
stock pursuant to the Preferred Stock Documents;
     (o) the Administrative Agent shall have received the quarterly consolidated
and consolidating financial statements (including consolidated and consolidating
balance sheets and consolidated and consolidating statements of income and cash
flows) of the Borrower for the fiscal quarter ended February 28, 2010, each in
form and substance acceptable to the Administrative Agent;
     (p) no material adverse change in the business, condition (financial or
otherwise), operations, performance, Properties or prospects of the Borrower,
any of its Subsidiaries or any Guarantor from that reflected in the Borrower’s
audited financial statements for the fiscal year ended August 31, 2009 shall
have occurred;
     (q) the Administrative Agent shall have received for itself and for the
Lenders the initial fees owed to them;
     (r) the Borrower shall have paid the Administrative Agent all fees and
expenses of counsel to the Administrative Agent for which an invoice has been
submitted to the Borrower;
     (s) the Borrower shall have repaid in full (i) all outstanding Loans
together with accrued and unpaid interest thereon, (ii) all accrued and unpaid
unused commitment

-45-



--------------------------------------------------------------------------------



 



fees owed to the Lenders under Section 2.1(a) of the Original Credit Agreement,
and (iii) all amounts payable under Section 1.11 of the Original Credit
Agreement as a result of all of the foregoing repayments; and
     (t) the Administrative Agent shall have received from the Borrower written
instructions as to the disbursement and application of the proceeds of the
initial Loans made hereunder.
Section 8. Covenants.
     The Borrower agrees that, so long as any credit is available to or in use
by the Borrower hereunder, except to the extent compliance in any case or cases
is waived in writing pursuant to the terms of Section 13.13 hereof:
     Section 8.1. Maintenance of Business. The Borrower shall, and shall cause
each Subsidiary other than Penford Export Corporation, Penford Holdings Pty.
Ltd. and Penford Australia Limited to, preserve and maintain its existence and
registration in the place of its registration at the date of this Agreement,
except as otherwise provided in Section 8.10(c) hereof. The Borrower shall, and
shall cause each Subsidiary other than Penford Export Corporation, Penford
Holdings Pty. Ltd. and Penford Australia Limited to, preserve and keep in force
and effect all licenses, permits, consents, authorizations, exemptions, except
as otherwise provided in Section 8.10(c) hereof. The Borrower shall, and shall
cause each Subsidiary other than Penford Export Corporation, Penford Holdings
Pty. Ltd. and Penford Australia Limited to, preserve and keep in force and
effect all licenses, permits, franchises, approvals, patents, trademarks, trade
names, trade styles, copyrights, and other proprietary rights necessary to the
proper conduct of its business where the failure to do so could reasonably be
expected to have a Material Adverse Effect.
     Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person.
     Section 8.3. Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.
     Section 8.4. Insurance. The Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured, with reputable, good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons

-46-



--------------------------------------------------------------------------------



 



similarly situated and operating like Properties against loss or damage from
such hazards and risks, and in such amounts, as are insured by Persons similarly
situated and operating like Properties; and the Borrower shall insure, and shall
cause each Subsidiary to insure, such other hazards and risks (including,
without limitation, employers’ and public liability risks) with reputable, good
and responsible insurance companies as and to the extent usually insured by
Persons similarly situated and conducting similar businesses. The Borrower shall
in any event maintain, and cause each Subsidiary to maintain, insurance on the
Collateral to the extent required by the Collateral Documents. The Borrower
shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section and
the other Loan Documents.
     Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:
     (a) as soon as available, and in any event within forty-five (45) days
after the close of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower, a copy of the consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as of the last day of such fiscal quarter
and the consolidated and consolidating statements of income, retained earnings,
and cash flows of the Borrower and its Subsidiaries for the fiscal quarter and
for the fiscal year to date period then ended, each in reasonable detail showing
in comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;
     (b) as soon as available, and in any event within ninety (90) days after
the close of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of Ernst & Young, LLP or another firm of
independent public accountants of recognized national or international standing,
selected by the Borrower and reasonably satisfactory to the Administrative Agent
and the Required Lenders, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Borrower and
its Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial

-47-



--------------------------------------------------------------------------------



 



statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
     (c) within the period provided in subsection (b) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof;
     (d) promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;
     (e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
annual return, regular, periodic or special report, registration statement,
investment statement or prospectus (including all Form 10-K, Form 10-Q and Form
8-K reports) or equivalent document filed by the Borrower or any Subsidiary with
any securities exchange, or the Securities and Exchange Commission or any
successor agency, provided however, that the obligations under this clause
(e) shall not apply to the extent that any such document is available on the
EDGAR website so long as the Borrower shall have given the Administrative Agent
prior notice (which shall contain an electronic link to the location on EDGAR
where such forms are located) of such availability on EDGAR in connection with
each delivery;
     (f) promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of the Borrower or any Subsidiary or
of notice of any material noncompliance with any applicable law, regulation or
guideline relating to the Borrower or any Subsidiary, or its business to the
extent not publicly available (provided that, with respect to items that are
publicly available, the Borrower shall have given the Administrative Agent prior
notice (which shall contain an electronic link to the location where such items
are located) of such availability)) and other than tax audits in the ordinary
course of business;
     (g) as soon as available, and in any event within forty-five (45) days
after the end of each fiscal year of the Borrower, a copy of the Borrower’s
consolidated and consolidating operating budget for the following fiscal year,
such operating budget to show the Borrower’s projected consolidated and
consolidating revenues, expenses and balance sheet on a quarter-by-quarter
basis, such operating budget to be in reasonable detail prepared by the Borrower
and in form satisfactory to the Administrative Agent and the Required Lenders
(which shall include a summary of all assumptions made in preparing such
operating budget);
     (h) notice of any Change of Control;

-48-



--------------------------------------------------------------------------------



 



     (i) promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(ii) the occurrence of any Default or Event of Default hereunder and (iii) the
occurrence of any event described as an “Event of Default” under any other Loan
Document; and
     (j) with each of the financial statements furnished to the Lenders pursuant
to subsections (a) and (b) above, a written certificate in the form attached
hereto as Exhibit E signed by the chief financial officer of the Borrower or
another officer of the Borrower acceptable to the Administrative Agent to the
effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.22 hereof.
     Section 8.6. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit the Administrative Agent, each Lender, and each of their
duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Borrower
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of the Borrower and its Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Borrower.
     Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall
it permit any Subsidiary to, issue, incur, assume, create or have outstanding
any Indebtedness for Borrowed Money, or be or become liable as endorser,
guarantor, surety or otherwise for any debt, obligation or undertaking of any
Person other than themselves (including the Borrower or any Subsidiary of the
Borrower), or otherwise agree to provide funds for payment of the obligations of
any Person (including the Borrower or any Subsidiary of the Borrower), or supply
funds thereto or invest therein or otherwise assure a creditor of any Person
other than themselves (including the Borrower or any Subsidiary of the Borrower)
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:
     (a) the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent or the Lenders (and their Affiliates);

-49-



--------------------------------------------------------------------------------



 



     (b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;
     (c) obligations of the Borrower arising out of interest rate, commodity and
foreign currency hedging agreements entered into with financial institutions in
the ordinary course of business and not for speculative purposes;
     (d) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
     (e) indebtedness from time to time owing by any Subsidiary to the Borrower
(the “Intercompany Indebtedness“);
     (f) unsecured indebtedness of the Borrower’s Subsidiaries to the Iowa
Department of Economic Development in an amount not to exceed $2,000,000 in the
aggregate at any one time outstanding; and
     (g) unsecured Indebtedness for Borrowed Money of the Borrower not otherwise
permitted by this Section in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding.
     Section 8.8. Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
     (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (c) judgment liens and judicial attachment liens not constituting an Event
of Default under Section 9.1(g) hereof and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection,

-50-



--------------------------------------------------------------------------------



 



including interest and penalties thereon, if any, shall not be in excess of
$5,000,000 at any one time outstanding;
     (d) Liens on property of the Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;
     (e) any interest or title of a lessor under any operating lease;
     (f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;
     (g) the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents; and
     (h) Liens not otherwise permitted hereby securing obligations not exceeding
$5,000,000 at any time.
     Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly, make,
retain or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to any other Person, or
acquire all or any substantial part of the assets or business of any other
Person or division thereof; provided, however, that the foregoing shall not
apply to nor operate to prevent:
     (a) investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
     (b) investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;
     (c) investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
     (d) investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with

-51-



--------------------------------------------------------------------------------



 



any bank meeting the qualifications specified in subsection (c) above, provided
all such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System;
     (e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;
     (f) the Borrower’s investments in its Subsidiaries existing on the Closing
Date, and investments made from time to time by a Subsidiary in one or more of
its Subsidiaries;
     (g) intercompany advances made from time to time (i) by the Borrower or a
Domestic Subsidiary to another Domestic Subsidiary, (ii) by the Borrower or any
Domestic Subsidiary to a Foreign Subsidiary before the date of this Agreement
and outstanding on the date of this Agreement, and (iii) by a Domestic
Subsidiary to the Borrower or to any one or more of its Domestic Subsidiaries in
the ordinary course of business to finance working capital needs;
     (h) other investments (including investments in Joint Ventures), loans, and
advances in addition to those otherwise permitted by this Section in an amount
not to exceed $20,000,000 in the aggregate at any one time outstanding; and
     (i) Permitted Acquisitions.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
     Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not,
nor shall it permit any Subsidiary to, be a party to any merger or consolidation
(other than as part of a Permitted Acquisition), or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that so long as no Default or Event of Default exists (except
in the case of sales of inventory permitted by subsection (a) hereof) this
Section shall not apply to nor operate to prevent:
     (a) the sale or lease of inventory in the ordinary course of business;
     (b) the sale, transfer, lease or other disposition of Property of the
Borrower and its Domestic Subsidiaries to one another;

-52-



--------------------------------------------------------------------------------



 



     (c) the merger of any Domestic Subsidiary with and into the Borrower or any
other Domestic Subsidiary, provided that, in the case of any merger involving
the Borrower, the Borrower is the corporation surviving the merger;
     (d) the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
     (e) the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;
     (f) the sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries in an amount not to exceed 5% of the Borrower’s total assets
(determined in accordance with GAAP) as shown on the Borrower’s audited balance
sheet as of the last the day of the most recently completed fiscal year during
any fiscal year of the Borrower; and
     (g) the merger of Penford Holdings Pty. Ltd with and into Penford Australia
Limited, provided that after giving effect to such merger the Administrative
agent shall have a perfected first priority security (or its equivalent) in 65%
of the Voting Stock of Penford Australia Limited.
     Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign,
sell or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the capital stock or other equity interests of Subsidiaries granted to the
Administrative Agent pursuant to the Collateral Documents, (b) the issuance,
sale, and transfer to any person of any shares of capital stock of a Subsidiary
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary, and (c) any transaction
permitted by Sections 8.10(c) and (g) above.
     Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same (collectively, the “Restricted Payments“); provided, however,
that the foregoing shall not operate to prevent:
     (i) the making of dividends or distributions by any Wholly-owned Subsidiary
of the Borrower to its parent corporation;
     (ii) dividends on the Borrower’s Preferred Stock so long as (x) the
Borrower shall have delivered to the Administrative Agent a certificate of the
chief financial officer

-53-



--------------------------------------------------------------------------------



 



of the Borrower showing, in reasonable detail, after giving effect thereto the
Borrower shall be in pro forma compliance with the financial covenants contained
in Section 8.22 hereof based on the Borrower’s financial performance for the
four consecutive fiscal quarters most recently ended, and (y) no Default or
Event of Default shall exist after giving effect thereto;
     (iii) at any time from and after two years after the Closing Date,
redemptions of the Borrower’s Preferred Stock so long as (x) the Borrower shall
have delivered to the Administrative Agent a certificate of the chief financial
officer of the Borrower showing, in reasonable detail, after giving effect
thereto the Borrower’s Total Funded Debt Ratio (based on the Borrower’s
financial performance for the four consecutive fiscal quarters most recently
ended) shall be less than 2.00 to 1, (y) after giving effect thereto the amount
of the Unused Revolving Credit Commitments shall be not less than $10,000,000,
and (z) no Default or Event of Default shall exist after giving effect thereto;
and
     (iv) Restricted Payments not otherwise permitted hereby, excluding
Restricted Payments with respect to the Preferred Stock and any stock issued in
connection with the exercise of the Cure Right pursuant to Section 9.7 hereof,
in an aggregate amount not to exceed during any period of four consecutive
fiscal quarters the lesser of $10,000,000 and 50% of the Borrower’s Free Cash
Flow for the four consecutive fiscal quarters most recently ended, in each case
reduced by the amount of Subordinated Debt repaid as permitted by the exception
appearing at the end of Section 8.21, provided such repayment shall not be
deducted in determining Borrower’s Free Cash Flow for those purposes.
     Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan for which a notice to the PBGC is required,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.
     Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause
each Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.
     (b) Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to

-54-



--------------------------------------------------------------------------------



 



do so, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect:
     (i) comply in all material respects with, and maintain each of the Premises
in compliance in all material respects with, all applicable Environmental Laws;
     (ii) require that each tenant and subtenant, if any, of any of the Premises
or any part thereof comply in all material respects with all applicable
Environmental Laws;
     (iii) obtain and maintain in full force and effect all material
governmental approvals required by any applicable Environmental Law for
operations at each of the Premises;
     (iv) cure any material violation by it or at any of the Premises of
applicable Environmental Laws;
     (v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law or law
of any other jurisdiction;
     (vi) not manufacture, use, generate, transport, treat, store, release,
dispose or handle any Hazardous Material at any of the Premises except in the
ordinary course of its business and in compliance with applicable Environmental
Law;
     (vii) within 10 Business Days notify the Administrative Agent in writing of
and provide any reasonably requested documents upon learning of any of the
following in connection with the Borrower or any Subsidiary or any of the
Premises: (1) any material liability for response or corrective action, natural
resource damage or other harm pursuant to CERCLA, RCRA or any comparable state
law or law of any other jurisdiction; (2) any material Environmental Claim;
(3) any material violation of an Environmental Law or material Release,
threatened Release or unlawful disposal of a Hazardous Material; (4) any
restriction on the ownership, occupancy, use or transferability arising pursuant
to any (x) Release, threatened Release or unlawful disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect;
     (viii) conduct at its expense any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any material Release, threatened Release or
unlawful disposal of a Hazardous Material as required by any applicable
Environmental Law,
     (ix) abide by and observe any restrictions on the use of the Premises
imposed by any governmental authority as set forth in a deed or other instrument
affecting the Borrower’s or any Subsidiary’s interest therein;

-55-



--------------------------------------------------------------------------------



 



     (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
     (xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law, to the extent any of which apply to the
Borrower, any Subsidiary or the Premises.
Notwithstanding any other provision of this Agreement, this Section 8.14(b)
shall not apply to the extent that: (i) neither Borrower nor any of its
Subsidiaries has any ownership interest in a particular Premises; (ii) such
Premises are not within the care, custody or control of either the Borrower or
any of its Subsidiaries; (iii) neither the Borrower nor any of its Subsidiaries
has conducted or authorized any Hazardous Material Activity on or at such
Premises; and (iv) neither the Borrower nor any of its Subsidiaries has caused
or contributed to any Environmental Claim related to such Premises.
     Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other, provided that the foregoing shall not apply to any Permitted Transaction.
     Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower
and its Subsidiaries ends on August 31 of each year; and the Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year from its present
basis.
     Section 8.17. Formation of Subsidiaries. (a) Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).
     (b) Inactive Subsidiary. The Borrower shall not permit Penford Export
Corporation to engage in any operations, conduct any business or own any assets
having an aggregate value in excess of $50,000.
     Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date, it being agreed that an Eligible Line
of Business shall not be a violation of this Section.
     Section 8.19. Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

-56-



--------------------------------------------------------------------------------



 



     Section 8.20. No Restrictions. Except as provided herein, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary or
(e) guarantee the Obligations and/or grant Liens on its assets to the
Administrative Agent as required by the Loan Documents.
     Section 8.21. Subordinated Debt. The Borrower shall not, nor shall it
permit any Subsidiary to, amend or modify any of the terms or conditions
relating to any Subordinated Debt, or make any voluntary prepayment of thereof
or effect any voluntary redemption thereof, or make any payment on account of
Subordinated Debt which is prohibited under the terms of any instrument or
agreement subordinating the same to the Obligations, except to the extent the
Borrower could make Restricted Payments permitted by Section 8.12(iv) during any
fiscal year.
     Section 8.22. Financial Covenants. (a) Total Funded Debt Ratio. The
Borrower shall not, as of the last day of each fiscal quarter of the Borrower,
permit the ratio of (x) Total Funded Debt of the Borrower and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP), to (y) EBITDA of
the Borrower and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP) for the four fiscal quarters of the Borrower then ended
(the “Total Funded Debt Ratio“) to be more than 3.00 to 1.
     (b) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter
of the Borrower, the Borrower shall maintain a ratio of (i) EBITDA of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for the four consecutive fiscal quarters of the Borrower ended on
such date minus the aggregate amount of all Capital Expenditures made or
incurred by the Borrower and its Subsidiaries (determined on a consolidated
basis in accordance with GAAP) for the repair or maintenance of property, plant
or equipment (but in any event not less than $2,500,000 from the date hereof
through August 30, 2011, $3,000,000 from August 31, 2011 through August 30, 2012
and $4,500,000 at all times thereafter) during the same period, to (ii) Fixed
Charges of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) for the same period, of not less than 1.35 to 1.
     (c) Capital Expenditures. During any fiscal year of the Borrower during
which the Borrower’s Total Funded Debt Ratio for the two most recent fiscal
quarters is greater than 2.00 to 1, the Borrower shall not, nor shall it permit
any of its Subsidiaries to, incur Capital Expenditures in excess of $15,000,000
in the aggregate during such fiscal year, except for Capital Expenditures set
forth on Schedule 8.22(c).
     Section 8.23. Post-Closing Items. (a) No later than August 7, 2010 (or such
later date as the Borrower and the Administrative Agent may agree upon), the
Borrower shall deliver to the Administrative Agent:

-57-



--------------------------------------------------------------------------------



 



     (i) a date down endorsement (or a binding commitment therefore) to each
mortgagee’s title insurance policy insuring the Mortgages in form and substance
reasonably acceptable to the Administrative Agent from the title insurance
company that issued such title insurance policies insuring the Lien of the
Mortgages as supplemented in connection with this Agreement to be valid first
priority Liens (other than as permitted by Section 8.8) subject to no defects or
objections which are reasonably unacceptable to the Administrative Agent,
together with such endorsements as the Administrative Agent may require;
     (ii) to the extent necessary to eliminate any survey exception contained in
any endorsement required by Section 8.23(a)(i), an updated survey of each of the
Premises satisfactory in form and substance to the Administrative Agent; and
     (iii) deposit account, securities account, and commodity account control
agreements with respect to the Borrower’s and the Guarantor’s deposit accounts,
commodity accounts and securities accounts.
     (b) Borrower shall deliver to the Administrative Agent warehouse agreements
with respect to inventory of the Borrower and the Guarantors maintained in third
party warehouses, except to the extent agreed upon by the Administrative Agent.
     Section 8.24. Compliance with OFAC Sanctions Programs. (a) The Borrower
shall at all times comply with the requirements of all OFAC Sanctions Programs
applicable to the Borrower and shall cause each of its Subsidiaries to comply
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.
     (b) The Borrower shall provide the Administrative Agent, the L/C Issuer,
and the Lenders any information regarding the Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; provided however,
in the case of Affiliates, to the Borrower’s obligations hereunder are limited
to providing information available to the Borrower regarding any Affiliate.
     (c) If the Borrower obtains actual knowledge or receives any written notice
that the Borrower, any Affiliate or any Subsidiary is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event“), the Borrower shall promptly
(i) give written notice to the Administrative Agent, the L/C Issuer, and the
Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the OFAC Sanctions Programs, and the Borrower hereby authorizes and
consents to the Administrative Agent, the L/C Issuer, and the Lenders taking any
and all steps the Administrative Agent, the L/C Issuer, or the Lenders deem
necessary, in their sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

-58-



--------------------------------------------------------------------------------



 



Section 9. Events of Default and Remedies.
     Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) (i) default in the payment when due of all or any part of the principal
of any Note (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or of any Reimbursement Obligation (whether at
the stated maturity thereof or at any other time provided for in this Agreement)
or (ii) default for a period of 3 Business Days in the payment of any interest
or any fee or other Obligation payable hereunder or under any other Loan
Document;
     (b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.17, 8.18, 8.21, 8.22
(subject to Section 9.7 in the case only of section 8.22(a) and (b)) or 8.23
hereof or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 45 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent;
     (d) any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue or misleading in any material
respect as of the date of the issuance or making or deemed making thereof;
     (e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents which have not been cured or waived within
any applicable cure period, or any of the Loan Documents shall for any reason
not be or shall cease to be in full force and effect or is declared to be, in
whole or in part, unenforceable, voidable or null and void, or any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
thereof, or the Borrower or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;
     (f) default shall occur under any Indebtedness for Borrowed Money (other
than the Intercompany Indebtedness) issued, assumed or guaranteed by the
Borrower or any Subsidiary aggregating in excess of $5,000,000, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such

-59-



--------------------------------------------------------------------------------



 



Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);
     (g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $5,000,000, and which remains undischarged,
unvacated, unbonded or unstayed for a period of 60 days;
     (h) the Borrower or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$5,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a
“Material Plan“) shall be filed under Title IV of ERISA by the Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 45 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;
     (i) any Change of Control shall occur;
     (j) the Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, or stop or
suspend the payment of its debts generally as they become due, (iii) make an
assignment or enter into an arrangement or composition with or for the benefit
of creditors generally or any class of them, (iv) apply for, seek, consent to or
acquiesce in, the appointment of an administrator, receiver, custodian, trustee,
examiner, liquidator, provisional liquidator, statutory manager or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, or any other order under the laws of
another jurisdiction having substantially similar effect, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 9.1(k) hereof; or

-60-



--------------------------------------------------------------------------------



 



     (k) an administrator, custodian, receiver, trustee, examiner, liquidator,
provisional liquidator, statutory manager or similar official shall be appointed
for the Borrower or any Subsidiary, or any substantial part of any of its
Property, or a proceeding described in Section 9.1(j)(v) shall be instituted
against the Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days.
     Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 9.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Notes to be forthwith due and payable and thereupon
all outstanding Notes, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit, and the Borrower
agrees to immediately make such payment and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require the Borrower to specifically perform
such undertaking whether or not any drawings or other demands for payment have
been made under any Letter of Credit. The Administrative Agent, after giving
notice to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.
     Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.
     Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

-61-



--------------------------------------------------------------------------------



 



     (b) All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account“) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Administrative Agent, and to the payment
of the unpaid balance of any other Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that (i) if the Borrower shall have
made payment of all obligations referred to in subsection (a) above (ii) all
relevant preference or other disgorgement periods relating to the receipt of
such payments have passed, and (iii) no Letters of Credit, Revolving Credit
Commitments, Loans or other Obligations remain outstanding, at the request of
the Borrower the Administrative Agent shall release to the Borrower any
remaining amounts held in the Collateral Account.
     Section 9.5. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 9.1(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.
     Section 9.6. Expenses. The Borrower agrees to pay to the Administrative
Agent and each Lender, and any other holder of any Note outstanding hereunder,
all costs and expenses reasonably incurred or paid by the Administrative Agent
and such Lender or any such holder, including reasonable attorneys’ fees and
court costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Subsidiary as a debtor
thereunder).
     Section 9.7. Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 9.1, in the event the Borrower anticipates that it will not
be able to comply or fails to comply with the requirements of any covenant set
forth in Sections 8.22(a) and (b), on or before the date on which a certificate
of an Authorized Representative certifying compliance with Sections 8.22(a) and
(b) is required to be delivered pursuant to Section 8.5(j), the Borrower may,
subject to Section 9.7(b), notify the Administrative Agent that it intends to
exercise its Cure Right (as defined below) (each such notice, a “Cure Notice“),
and if the Borrower has given a Cure Notice then the Lenders shall not exercise
their remedies with respect to Sections 8.22(a) and (b), as applicable, provided
that within 20 Business Days after the date the Cure Notice is

-62-



--------------------------------------------------------------------------------



 



given, the Borrower shall issue common and/or preferred stock to any Person
other than the Borrower or a Subsidiary for cash or otherwise receive cash
contributions, in each case, on terms and conditions acceptable to the
Administrative Agent in an aggregate amount equal to the amount necessary to
cure the relevant failure to comply with Sections 8.22(a) and (b) by means of
the repayment of Total Funded Debt (collectively, the “Cure Right“), and upon
the receipt by the Borrower of such cash (the “Cure Amount“) pursuant to the
exercise by the Borrower of such Cure Right and the application within such 20
Business Day period of the Cure Amount to the payment of Loans and Reimbursement
Obligations outstanding hereunder, the covenants in Sections 8.22(a) and
(b) shall be recalculated giving effect to the following pro forma adjustments:
     (i) the Cure Amount shall be deemed to have been applied to the payment of
Loans and Reimbursement Obligations hereunder (x) as of the last day of the
fiscal quarter for which a Cure Right has been exercised in the case of the
Total Funded Debt Ratio contained in Section 8.22(a) and (y) as of the first day
of the four consecutive fiscal quarters of the Borrower ended on the last day of
the fiscal quarter for which a Cure Right has been exercised in the case of the
Fixed Charge Coverage Ratio contained in Section 8.22(b); and
     (ii) if after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of Section 8.22(a) and (b) the
Borrower shall be deemed to have satisfied the requirements of Section 8.22 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of the covenants in Section 8.22 that had occurred shall be deemed cured
for the purposes of this Agreement.
     (b) Notwithstanding anything herein to the contrary, if the Borrower
exercises the Cure Right in more than two quarters in any four-quarter period,
the Revolving Credit Commitments shall be permanently reduced without any action
by the Borrower, the Administrative Agent or any Lender by an amount equal to
the aggregate amount of all proceeds of equity received by the Borrower in
connection with the exercise of such Cure Right, and each Lender’s Revolving
Credit Commitment shall be reduced by its Revolver Percentage of such reduction.
Section 10. Change in Circumstances.
     Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law or regulation
or in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Eurodollar Loans in the relevant currency or to perform
its obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans in such currency.
The Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the

-63-



--------------------------------------------------------------------------------



 



Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.
     Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
     (a) the Administrative Agent determines that deposits in the applicable
currency (in the applicable amounts) are not being offered to it in the
interbank Eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank Eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or
     (b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
     Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:
     (i) shall subject any Lender (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or

-64-



--------------------------------------------------------------------------------



 



     (ii) shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurodollar Loans any such requirement included in an
applicable Eurocurrency Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
shall impose on any Lender (or its Lending Office) or on the interbank market
any other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.
     (b) If, after the date hereof, any Lender or the Administrative Agent shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has had the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time,
within 15 days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender for such reduction.
     (c) A certificate of a Lender claiming compensation under this Section 10.3
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive if reasonably determined. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
     Section 10.4. Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office“) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall

-65-



--------------------------------------------------------------------------------



 



designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.
     Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 11. The Administrative Agent.
     Section 11.1. Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Bank of Montreal as the Administrative Agent under the
Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.
     Section 11.2. Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.
     Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.5. Upon the
occurrence of an Event of Default, the Administrative Agent shall take such
action to enforce its Lien on the Collateral and to preserve and protect the
Collateral as may be directed by the Required Lenders. Unless and

-66-



--------------------------------------------------------------------------------



 



until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Loan Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.
     Section 11.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
     Section 11.5. Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, the Borrower, or any other Person for the default or misconduct of
any such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Administrative Agent may treat the payee of any Note as

-67-



--------------------------------------------------------------------------------



 



the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto.
     Section 11.6. Indemnity. The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
     Section 11.7. Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent subject, so long as no Default
or Event of Default shall have occurred and be continuing, to the Borrower’s
prior written consent (which will not be unreasonably withheld or delayed). If
no successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000 subject, so
long as no Default or Event of Default shall have occurred and be continuing, to
the Borrower’s prior written consent (which will not be unreasonably withheld or
delayed). Upon the acceptance of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent under the Loan Documents, and the retiring Administrative Agent shall be
discharged from its duties and obligations thereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 11 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its

-68-



--------------------------------------------------------------------------------



 



predecessor. If the Administrative Agent resigns and no successor is appointed,
the rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and (i) the Borrower shall be directed to make
all payments due each Lender hereunder directly to such Lender and (ii) the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders as their interests
may appear.
     Section 11.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 11, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.
     Section 11.9. Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements. By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 13.12 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Subsidiary has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Collateral and the
Guaranties as more fully set forth in Section 3.1 hereof. In connection with any
such distribution of payments and collections, the Administrative Agent shall be
entitled to assume no amounts are due to any Lender or its Affiliate with
respect to Hedging Liability or Funds Transfer and Deposit Account Liability
unless such Lender has notified the Administrative Agent in writing of the
amount of any such liability owed to it or its Affiliate prior to such
distribution.
     Section 11.10. Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.
     Section 11.11. Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.13 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or

-69-



--------------------------------------------------------------------------------



 



Capitalized Lease Obligation, and the Lien securing the same, are permitted by
Sections 8.7(b) and 8.8(d) hereof, (c) reduce or limit the amount of the
indebtedness secured by any particular item of Collateral to an amount not less
than the estimated value thereof to the extent necessary to reduce mortgage
registry, filing and similar tax, and (d) release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of the Obligations and, if then due, Hedging Liability and Funds Transfer
and Deposit Account Liability and the termination of all Hedging Agreements. The
Administrative Agent agrees with the Borrower that upon the termination or
expiration of the Commitments and payment in full in cash of the Obligations
and, if then due, Hedging Liability and Funds Transfer and Deposit Account
Liability the Administrative Agent shall release all Liens on the Collateral, at
the Borrower’s cost and expense and the Administrative Agent agrees with the
Borrower that the costs of the Administrative Agent and its agents that are
passed on to the Borrower shall be reasonable.
     Section 11.12. Authorization to Enter into, and Enforcement of, the
Collateral Documents. The Administrative Agent is hereby irrevocably authorized
by each of the Lenders to execute and deliver the Collateral Documents on behalf
of each of the Lenders and their Affiliates and to take such action and exercise
such powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders
or all of the Lenders if required by Section 13.13. Each Lender acknowledges and
agrees that it will be bound by the terms and conditions of the Collateral
Documents upon the execution and delivery thereof by the Administrative Agent.
Except as otherwise specifically provided for herein, no Lender (or its
Affiliates) other than the Administrative Agent shall have the right to
institute any suit, action or proceeding in equity or at law for the foreclosure
or other realization upon any Collateral or for the execution of any trust or
power in respect of the Collateral or for the appointment of a receiver or for
the enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
shall have any right in any manner whatsoever to affect, disturb or prejudice
the Lien of the Administrative Agent (or any security trustee therefor) under
the Collateral Documents by its or their action or to enforce any right
thereunder, and that all proceedings at law or in equity shall be instituted,
had, and maintained by the Administrative Agent (or its security trustee) in the
manner provided for in the relevant Collateral Documents for the benefit of the
Lenders and their Affiliates.
Section 12. The Guarantees.
     Section 12.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Revolving Credit Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Subsidiary
party hereto in accordance with Section 4.1 hereof (including any Subsidiary
formed or acquired after the Closing Date executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, the
L/C Issuer and their Affiliates, the due and punctual payment of all present and
future Obligations, Hedging Liability, and Funds

-70-



--------------------------------------------------------------------------------



 



Transfer and Deposit Account Liability, including, but not limited to, the due
and punctual payment of principal of and interest on the Notes, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof. In case
of failure by the Borrower or other obligor punctually to pay any Obligations,
Hedging Liability, or Funds Transfer and Deposit Account Liability guaranteed
hereby, each Guarantor hereby unconditionally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrower or such obligor.
     Section 12.2. Guarantee Unconditional. The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
     (a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
     (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;
     (c) any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;
     (d) the existence of any claim, set-off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;
     (e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;
     (f) any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid, other than the payment in full
of the indebtedness, obligations and liabilities guarantied hereby, but subject
to the last sentence of Section 12.3;
     (g) any invalidity or unenforceability relating to or against the Borrower
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any provision of applicable law or regulation
purporting to prohibit the payment by the Borrower or other obligor or any other
guarantor of the principal of or

-71-



--------------------------------------------------------------------------------



 



interest on any Note or any Reimbursement Obligation or any other amount payable
under the Loan Documents; or
     (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.
     Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Revolving Credit Commitments are terminated,
all Letters of Credit have expired, and the principal of and interest on the
Notes and all other amounts payable by the Borrower and the Guarantors under
this Agreement and all other Loan Documents and, if then outstanding and unpaid,
all Hedging Liability and Funds Transfer and Deposit Account Liability shall
have been paid in full. If at any time any payment of the principal of or
interest on any Note or any Reimbursement Obligation or any other amount payable
by the Borrower or other obligor or any Guarantor under the Loan Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.
     Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability and all other amounts payable by the Borrower hereunder and the other
Loan Documents and (y) the termination of the Revolving Credit Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent for the benefit of the Lenders or be credited and
applied upon the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, whether matured or unmatured, in accordance with the terms of
this Agreement.
     Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.
     Section 12.6. Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

-72-



--------------------------------------------------------------------------------



 



     Section 12.7. Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or under any agreement establishing Hedging Liability
or Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.
     Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
     Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
Section 13. Miscellaneous.
     Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 13.1(b) hereof, each payment
by the Borrower and the Guarantors under this Agreement or the other Loan
Documents shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
or within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender and the Administrative Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender or the Administrative Agent (as the case may be)
would have received had such withholding not been made. If the Administrative
Agent or any Lender pays any amount in respect of any such taxes, penalties or
interest, the Borrower or such Guarantor shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made. If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.
     (b) U.S. Withholding Tax Exemptions. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the

-73-



--------------------------------------------------------------------------------



 



Administrative Agent on or before the date the initial Credit Event is made
hereunder or, if later, the date such financial institution becomes a Lender
hereunder, two duly completed and signed copies of (i) either Form W-8 BEN
(relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form W-8
ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.
     (c) Inability of Lender to Submit Forms. If any Lender determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 13.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.
     Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the
part of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
     Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next

-74-



--------------------------------------------------------------------------------



 



succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.
     Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
     Section 13.5. Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
     Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 1.12, 10.3, and 13.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.
     Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender
a party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
     Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written

-75-



--------------------------------------------------------------------------------



 



record of such notice and its receipt. Notices under the Loan Documents to the
Lenders and the Administrative Agent shall be addressed to their respective
addresses or telecopier numbers set forth on the signature pages hereof, and to
the Borrower or any Guarantor to:
Penford Corporation
7094 South Revere Parkway
Centennial, Colorado 80112
Attention:  Chief Financial Officer
Telephone:  (303) 649-1900
Telecopy:  (303) 649-1700
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.
     Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
     Section 13.10. Successors and Assigns. This Agreement shall be binding upon
the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent and each of the Lenders and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations. The Borrower and the Guarantors may not assign
any of their rights or obligations under any Loan Document without the written
consent of all of the Lenders.
     Section 13.11. Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more Eligible Assignees, subject to the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) unless (x) an Event of Default has
occurred and is continuing at the time of such participation or (y) such
participation is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that no such participation shall relieve any Lender of any of its
obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or

-76-



--------------------------------------------------------------------------------



 



postpone any fixed date for payment of any Obligation in which such participant
has an interest. Any party to which such a participation has been granted shall
have the benefits of Section 1.11 and Section 10.3 hereof. The Borrower
authorizes each Lender to disclose to any participant or prospective participant
under this Section any financial or other information pertaining to the Borrower
or any Subsidiary thereof, provided that such participant or prospective
participant shall have agreed in writing prior to its receipt of such
information to maintain all such information confidential and not to disclose
such information to any other Person except any such information (a) that has
become generally available to the public, (b) if required or appropriate in any
report, statement or testimony submitted to any regulatory body having or
claiming to have jurisdiction over such Lender, (c) if required or appropriate
in response to any summons or subpoena or in connection with any litigation or
(d) in order to comply with any law, order, regulation or ruling applicable to
such Lender.
     Section 13.12. Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
     (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.12(a)(i)(B) and, in addition:
     (a) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

-77-



--------------------------------------------------------------------------------



 



     (b) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
     (c) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance in
the form of Exhibit G, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower or Parent. No such assignment shall be made
to the Borrower or any of its Affiliates, Joint Ventures or Subsidiaries or any
Related Party.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
     (b) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register“). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

-78-



--------------------------------------------------------------------------------



 



     (c) Any Lender may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
     Section 13.13. Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the L/C
Issuer are affected thereby, the Administrative Agent or such L/C Issuer, as
applicable; provided that:
     (i) no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;
     (ii) no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender, change the definitions of Revolving Credit Termination
Date or Required Lenders, change the provisions of this Section 13.13, release
any material guarantor or any substantial part of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document; and
     (iii) no amendment to Section 12 hereof shall be made without the consent
of the Guarantor(s) affected thereby.
     Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 13.15. Costs and Expenses; Indemnification. (a) Except as otherwise
provided hereunder, the Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, negotiation,
syndication, and administration of the Loan Documents, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated, together with any fees
and charges suffered or incurred by the Administrative Agent in connection with
periodic environmental audits, fixed asset appraisals, title insurance policies,
collateral filing fees and lien searches. The Borrower further agrees to
indemnify the Administrative Agent, each Lender, and their respective

-79-



--------------------------------------------------------------------------------



 



directors, officers, employees, agents, financial advisors, and consultants
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable expenses of litigation
or preparation therefor, whether or not the indemnified Person is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse the
Administrative Agent or such Lender for any legal or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. The obligations of the Borrower under this Section shall survive
the termination of this Agreement.
     (b) The Borrower unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
the Administrative Agent and the Lenders for any damages, costs, loss or
expense, including without limitation, response, remedial or removal costs,
arising out of any of the following: (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the willful misconduct or gross
negligence of the party claiming indemnification. This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Administrative Agent and the Lenders directors, officers, employees, agents,
and collateral trustees, and their successors and assigns.
     Section 13.16. Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower and each Guarantor at any
time or from time to time, without notice to the Borrower or such Guarantor or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts, and in
whatever currency denominated) and any other indebtedness

-80-



--------------------------------------------------------------------------------



 



at any time held or owing by that Lender or that subsequent holder to or for the
credit or the account of the Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of the Borrower or such Guarantor to
that Lender or that subsequent holder under the Loan Documents, including, but
not limited to, all claims of any nature or description arising out of or
connected with the Loan Documents, irrespective of whether or not (a) that
Lender or that subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 9 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.
     Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
     Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be governed by and construed and determined in accordance
with the internal laws of the State of Illinois.
     Section 13.19. Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
     Section 13.20. Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest“). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws (the “Maximum Rate“), and this Agreement and the
other Loan Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in the

-81-



--------------------------------------------------------------------------------



 



relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.
     Section 13.21. Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
of the other Loan Document, the covenants and agreements contained herein being
in addition to and not in substitution for the covenants and agreements
contained in the other Loan Documents.
     Section 13.22. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
     Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower and the Guarantors hereby submit to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower,
the Guarantors, the Administrative Agent, and the Lenders hereby irrevocably
waive any and all right to trial by jury in any legal proceeding arising out of
or relating to any Loan Document or the transactions contemplated thereby.
     Section 13.24. USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act“) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     Section 13.25. Amendment and Restatement. This Agreement amends and
restates the Original Credit Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Original Credit Agreement or the
Obligations evidenced or provided for thereunder. Without limiting the
generality of the foregoing, the Borrower agrees that notwithstanding the
execution and delivery of this Agreement and the Security Agreement, the

-82-



--------------------------------------------------------------------------------



 



Liens previously granted to the Administrative Agent pursuant to the Collateral
Documents shall be and remain in full force and effect and that any rights and
remedies of the Administrative Agent thereunder and obligations of the Borrower
thereunder shall be and remain in full force and effect, shall not be affected,
impaired or discharged thereby and shall secure all of the Borrower’s
indebtedness, obligations and liabilities to the Administrative Agent and the
Lenders under the Original Credit Agreement as amended and restated hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the Liens created and provided for by the Documents as to the indebtedness which
would be secured thereby prior to giving effect hereto.
[Signature Pages to Follow]

-83-



--------------------------------------------------------------------------------



 



     This Third Amended and Restated Credit Agreement (including the paragraph
set forth above the Lenders’ signatures hereto) is entered into between us for
the uses and purposes hereinabove set forth as of the date first above written.

            “Borrower”

Penford Corporation
      By   /s/ Steven O. Cordier         Name Steven O. Cordier        Title
Senior Vice President and Chief Financial Officer        “Guarantors”

Penford Products Co.
      By   /s/ Steven O. Cordier         Name Steven O. Cordier        Title
Senior Vice President and Assistant Secretary     

Penford Corporation
Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     Subject to the satisfaction of the conditions precedent set forth in
Sections 7.1 and 7.2 hereof, the Lenders (other than Australia and New Zealand
Banking Group Limited and U.S. Bank National Association (collectively the
“Departing Lenders” and individually a “Departing Lender")) each agree to make
such purchases and sales of interests in the Credit Agreement and the Loan
Documents such that from and after the date of this Agreement (a) each such
Lender’s Revolving Credit Commitment and Revolver Percentage (and corresponding
Revolver Percentage of outstanding Revolving Loans, participation in Swing
Loans, Letters of Credit and Reimbursement Obligations) after giving effect this
Agreement shall be as set forth in Section 1.1 hereto and (b) each Departing
Lender’s Revolver Percentage (and corresponding Revolver Percentage of
outstanding Revolving Loans, participation in Swing Loans, Letters of Credit and
Reimbursement Obligations) after giving effect to this Agreement shall be zero.
Such purchases and sales shall be arranged through the Administrative Agent and
each such Lender hereby agrees to execute such further instruments and
documents, if any, as the Administrative Agent may reasonably request in
connection therewith. The Borrower will pay all accrued interest thereon and all
other fees and other amounts due to the Departing Lenders, including without
limitation accrued and unpaid commitment fees, letter of credit fees and all
amounts, if any, payable under Section 1.11 hereof with respect to such
prepayment. Upon payment in full of all principal of and accrued interest on
such notes, and all such other amounts, all participations in Swing Loans,
Letters of Credit and Reimbursement Obligations by the Departing Lenders shall
terminate, and the Departing Lenders shall cease to be parties to this Agreement
and shall have no rights or obligations hereunder except for their rights under
Sections 1.12, 10.3, 12.3, 13.4 and 13.15 of the Original Credit Agreement which
shall continue unaffected by this Agreement. Notwithstanding the foregoing, in
the event any letter of credit fees received by any Departing Lender pursuant to
this paragraph are required to be rebated to the Borrower pursuant hereto, such
Departing Lender will promptly remit to the Administrative Agent the amount so
required to be rebated upon the Administrative Agent’s request.
[Signature Pages to Follow]
Penford Corporation
Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            “Lenders”

Bank of Montreal, in its individual
capacity as a Lender, as L/C Issuer, and as
Administrative Agent (as successor to
Harris, N.A.)
      By   /s/ Betzaida Erdelyi         Name:   Betzaida Erdelyi        Title:  
Managing Director     

Address:

111 West Monroe Street
Chicago, Illinois 60603
Attention: Food and Consumer Group
Telecopy: (312) 765-1030
Telephone: (312) 461-4049
Penford Corporation
Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            Bank of America National Association, as
Successor by Merger to LaSalle Bank National
Association
      By   /s/ Robert Hamman         Name Robert Hamman        Title Vice
President     

Address:
135 S. LaSalle Street
Suite IL4-135-07-13
Chiacgo, IL 60603
Attention: Robert Hamman
Telecopy: (312) 904-7621
Telephone: (312) 453-3547

            Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland,” New York Branch
      By   /s/ Brad Peterson         Name Brad Peterson        Title Executive
Director              By   /s/ Andrew Sherman         Name Andrew Sherman       
Title Executive Director     

Address:
123 North Wacker Drive
Suite 2100
Chicago, IL 60606
Attention: Brad Peterson
Telecopy: (312) 408-8240
Telephone: (312) 408-8222
Penford Corporation
Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



     The undersigned, Australia and New Zealand Banking Group Limited and U.S.
Bank National Association, are executing this Agreement solely for purposes of
last paragraph set forth above and for no other purposes.

            Australia and New Zealand Banking Group
Limited
      By   /s/ John W. Wade         Name John W. Wade       Title Deputy General
Manager and Head of Operations and Infrastructure        U.S. Bank National
Association
      By           Name       Title     

Penford Corporation
Signature Page to Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



t
Exhibit A
Notice of Payment Request
[Date]
[Name of Lender]
[Address]
Attention:
     Reference is made to the Third Amended and Restated Credit Agreement, dated
as of April 7, 2010 among Penford Corporation, the Lenders party thereto, and
Bank of Montreal, as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. [The Borrower has failed to pay its Reimbursement Obligation in the
amount of $                    . Your Revolver Percentage of the unpaid
Reimbursement Obligation is $                    ] or
[                                                             has been required
to return a payment by the Borrower of a Reimbursement Obligation in the amount
of $                    . Your Revolver Percentage of the returned Reimbursement
Obligation is $                    .]

            Very truly yours,

Bank of Montreal,
as L/C Issuer
      By           Name          Title       

 



--------------------------------------------------------------------------------



 



Exhibit B
Notice of Borrowing
Date:                                         , ______

To:   Bank of Montreal, as Administrative Agent for the Lenders parties to the
Third Amended and Restated Credit Agreement dated as of April 7, 2010 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Penford Corporation, certain Lenders which are signatories
thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:
     The undersigned, Penford Corporation (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement, the terms defined therein being used
herein as therein defined, and hereby gives you notice irrevocably, pursuant to
Section 1.5 of the Credit Agreement, of the Borrowing specified below:
     1. The Business Day of the proposed Borrowing is                     , ___.
     2. The aggregate amount of the proposed Borrowing is
$                                        .
     3. The Borrowing is to be comprised of $                     of [Base Rate]
[Eurodollar] Loans.
     [4. The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be                      months.]
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and

 



--------------------------------------------------------------------------------



 



     (b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

            Penford Corporation
      By           Name          Title       

- 2 -



--------------------------------------------------------------------------------



 



         

Exhibit C
Notice of Continuation/Conversion
Date:                     , ______

To:   Bank of Montreal, as Administrative Agent for the Lenders parties to the
Third Amended and Restated Credit Agreement dated as of April 7, 2010 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Penford Corporation, certain Lenders which are signatories
thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:
     The undersigned, Penford Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.5 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:
     1. The conversion/continuation Date is                     , ___.
     2. The aggregate amount of the Revolving Loans to be [converted]
[continued] is $                                        .
     3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
     4. [If applicable:] The duration of the Interest Period for the Revolving
Loans included in the [conversion] [continuation] shall be                     
months.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and
     (b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

            Penford Corporation
      By           Name          Title       

 



--------------------------------------------------------------------------------



 



         

Exhibit D-1
Revolving Note

U.S. $                                          
                                        ,                     

     For Value Received, the undersigned, Penford Corporation, a Washington
corporation (the “Borrower”), hereby promises to pay to the order of
                                                             (the “Lender”) on
the Revolving Credit Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Bank of Montreal, as Administrative Agent,
in Chicago, Illinois, the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Revolving Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.
     This Note is one of the Revolving Notes referred to in the Third Amended
and Restated Credit Agreement dated as of April 7, 2010 among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent for the Lenders (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

            Penford Corporation
      By           Name          Title       

 



--------------------------------------------------------------------------------



 



         

Exhibit D-2
Swing Note

U.S. $5,000,000                                                 , ___ 

     For Value Received, the undersigned, Penford Corporation, a Washington
corporation (the “Borrower”), hereby promises to pay to the order of
                                                             (the “Lender”) on
the Revolving Credit Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Bank of Montreal, as Administrative Agent,
in Chicago, Illinois, in immediately available funds, the principal sum of Five
Million Dollars ($5,000,000) or, if less, the aggregate unpaid principal amount
of all Swing Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Swing Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
     This Note is the Swing Note referred to in the Third Amended and Restated
Credit Agreement dated as of April 7, 2010, among the Borrower, the Guarantors
party thereto, the Lenders party thereto, and Bank of Montreal, as
Administrative Agent for the Lenders (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.
     Voluntary prepayments may be made hereon, certain prepayments are required
to be made hereon, and this Note may be declared due prior to the expressed
maturity hereof, all in the events, on the terms and in the manner as provided
for in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

            Penford Corporation
      By           Name          Title       

 



--------------------------------------------------------------------------------



 



         

Exhibit E
Penford Corporation
Compliance Certificate

To:   Bank of Montreal, as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below

     This Compliance Certificate is furnished to the Administrative Agent and
the Lenders pursuant to that certain Third Amended and Restated Credit Agreement
dated as of April 7, 2010, among us (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.
     The Undersigned hereby certifies that:
     1. I am the duly elected                                          of
Penford Corporation;
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
     4. The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and
     5. The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 



--------------------------------------------------------------------------------



 



     
 
     
 
     
 
     
 
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                      day of
                                         20___.

            Penford Corporation
      By           Name          Title       

-2-



--------------------------------------------------------------------------------



 



Exhibit F
Additional Guarantor Supplement

     
 
                      , ___
 
   
Bank of Montreal, as Administrative Agent for the Lenders named in the Third
Amended and Restated Credit Agreement dated as of April 7, 2010, among Penford
Corporation, as Borrower, the Guarantors referred to therein, the Lenders from
time to time party thereto, and the Administrative Agent (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”)
   
 
   
Ladies and Gentlemen:
   

     Reference is made to the Credit Agreement described above. Terms not
defined herein which are defined in the Credit Agreement shall have for the
purposes hereof the meaning provided therein.
     The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
     Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.
     The undersigned acknowledges that this Agreement shall be effective upon
its execution and delivery o by the undersigned to the Administrative Agent, and
it shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

            Very truly yours,

[Name of Subsidiary Guarantor]
      By           Name           Title      

 



--------------------------------------------------------------------------------



 



         

Exhibit G
Assignment and Acceptance
Dated                     , ___
     Reference is made to the Third Amended and Restated Credit Agreement dated
as of April 7, 2010 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among Penford Corporation, the Guarantors party
thereto, the Lenders party thereto, and Bank of Montreal, as Administrative
Agent for the Lenders (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
                                                                     
                                     (the “Assignor”) and
                                         (the “Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding L/C
Obligations and Swing Loans.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit

 



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth beneath its name on the
signature pages hereof.
     4. As consideration for the assignment and sale contemplated in Annex 1
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds an amount agreed upon by the Assignor and the Assignee. It is understood
that commitment and/or letter of credit fees accrued to the Effective Date with
respect to the interest assigned hereby are for the account of the Assignor and
such fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
     5. The effective date for this Assignment and Acceptance shall be
                     (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.
     6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
     7. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.
     8. In accordance with Section 13.12 of the Credit Agreement, the Assignor
and the Assignee request and direct that the Administrative Agent prepare and
cause the Borrower to execute and deliver to the Assignee the relevant Notes
payable to the Assignee in the amount of its Commitments and new Notes to the
Assignor in the amount of its Commitments after giving effect to this
assignment.

-2-



--------------------------------------------------------------------------------



 



     9. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

            [Assignor Lender]
      By           Name           Title           [Assignee Lender]
      By           Name           Title           Lending office (and address
for notices):
     

Accepted and consented this
___day of                     
Penford Corporation

              By         Name         Title        

Accepted and consented to by the Administrative
Agent and L/C Issuer this ___ day of                     
Bank of Montreal, as
Administrative Agent and L/C Issuer

          By         Name         Title      

-3-



--------------------------------------------------------------------------------



 



         

Annex I
to Assignment and Acceptance
     The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

                              Aggregate                   Commitment/Loans    
Amount of     Percentage       For All     Commitment/Loans     Assigned of  
Facility Assigned   Lenders     Assigned     Commitment/Loans    
Revolving Credit
  $       $           %  
 
                       

 



--------------------------------------------------------------------------------



 



Exhibit I
Commitment Amount Increase Request
__________________, ______

    To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Third Amended and Restated Credit Agreement dated as of April 7, 2010 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement"), among Penford Corporation, the Guarantors party thereto, certain
Lenders which are signatories thereto, and Bank of Montreal, as Administrative
Agent

Ladies and Gentlemen:
     The undersigned, Penford Corporation (the “Borrower"), hereby refers to the
Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Revolving Credit Commitments (the “Commitment Amount
Increase"), in accordance with Section 1.1(b) of the Credit Agreement, to be
effected by [an increase in the Revolving Credit Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender") as a Lender
under the terms of the Credit Agreement]. Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.
     After giving effect to such Commitment Amount Increase, the Revolving
Credit Commitment of the [Lender] [New Lender] shall be $__________________.
[Include paragraphs 1-4 for a New Lender]
     1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.
     2. Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed

 



--------------------------------------------------------------------------------



 



automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.
     3. The New Lender hereby advises you of the following administrative
details with respect to its Loans and Revolving Credit Commitments:

  (A)   Notices:         Institution Name: ________________________        
Address: ______________________________        
                  ______________________________         Telephone:
_____________________________         Facsimile: ______________________________
    (B)   Payment Instructions:

     [4. The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]*
     This Agreement shall be deemed to be a contractual obligation under, and
shall be governed by and construed in accordance with, the laws of the state of
Illinois.
     The Commitment Amount Increase shall be effective when the executed consent
of the Administrative Agent is received or otherwise in accordance with
Section 1.1(b) of the Credit Agreement, but not in any case prior to
_______________, _________. It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.1(b) of
the Credit Agreement shall have been paid.
     The Borrower hereby certifies that no Default or Event of Default has
occurred and is continuing.
 

*   Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

-2- 



--------------------------------------------------------------------------------



 



     Please indicate the Administrative Agent’s consent to such Commitment
Amount Increase by signing the enclosed copy of this letter in the space
provided below.

            Very truly yours,
            By          Name:          Title:          [New or existing Lender
Increasing Commitments]
      By          Name          Title       

The undersigned hereby consents on this ___ day of _______________, _________ to
the above-requested Commitment
Amount Increase.

          Bank of Montreal,
as Administrative Agent
    By        Name        Title       

-3- 